

Exhibit 10.1




--------------------------------------------------------------------------------






LOAN AGREEMENT






dated as of April 19, 2007




among




Synutra International, Inc.


Liang Zhang


Xiuqing Meng




and




ABN AMRO Bank N.V.,
Hong Kong Branch
 

 

--------------------------------------------------------------------------------

 

 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS


Page(s)


ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS
1
     
Section 1.01.
Defined Terms
1
Section 1.02.
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:
14
Section 1.03.
Accounting Terms
15
Section 1.04.
References to Agreements, Laws and Persons
15
Section 1.05.
Times of Day
15
     
ARTICLE 2
THE COMMITMENTS AND THE LOANS
16
     
Section 2.01.
Loans.
16
Section 2.02.
Prepayments.
16
Section 2.03.
Repayment of Loans
17
Section 2.04.
Interest.
17
Section 2.05.
Computation of Interest
17
Section 2.06.
Evidence of Debt
17
Section 2.07.
Payments Generally.
17
Section 2.08.
Fees and Expenses.
18
     
ARTICLE 3
TAXES, YIELD PROTECTION AND ILLEGALITY
18
     
Section 3.01.
Taxes.
18
Section 3.02.
Illegality
20
Section 3.03.
Inability to Determine Eurodollar Rate
20
Section 3.04.
Increased Cost and Reduced Return; Capital Adequacy.
20
Section 3.05.
Funding Losses
21
Section 3.06.
Requests for Compensation
21
Section 3.07.
Survival
21
     
ARTICLE 4
CONDITIONS PRECEDENT
21
     
Section 4.01.
Conditions to All Credit Extensions
21
     
ARTICLE 5
REPRESENTATIONS AND WARRANTIES
23
     
Section 5.01.
Existence, Qualification and Power; Compliance with Laws
23
Section 5.02.
Authorization; No Contravention
23
Section 5.03.
Governmental Authorization; Other Consents
23
Section 5.04.
Binding Effect
24
Section 5.05.
Disclosure Documents; No Material Adverse Effect.
24
Section 5.06.
Litigation
24

 
 
i

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
(continued)
 
Page(s)
 
Section 5.07.
No Default
24
Section 5.08
Ownership of Collateral; Liens
24
Section 5.09
Taxes
24
Section 5.10
Subsidiaries
24
Section 5.11
Investment Company Act
25
Section 5.12
Disclosure
25
Section 5.13
Compliance with Laws
25
Section 5.14
Security Interests
25
Section 5.15
Financial Ratios.
25
Section 5.16
Pari Passu Ranking
25
Section 5.17
Corporate Chart
25
Section 5.18
Residence
25
Section 5.19
Government Approvals
26
Section 5.20
Distributions
26
Section 5.21
Common Stock
26
     
ARTICLE 6
AFFIRMATIVE COVENANTS
26
     
Section 6.01
Information
26
Section 6.02
Notices
26
Section 6.03
Payment of Obligations
26
Section 6.04
Preservation of Existence, etc
27
Section 6.05
Compliance with Laws
27
Section 6.06
Books and Records
27
Section 6.07
Inspection Rights
27
Section 6.08
Use of Proceeds
27
Section 6.09
Know Your Customer Checks
28
Section 6.10
Pari Passu Ranking
28
Section 6.11
Unlawful Contributions
28
Section 6.12
Distributions
28
Section 6.13
Compliance Certificates.
28
     
ARTICLE 7
NEGATIVE COVENANTS
29
     
Section 7.01
Liens
29
Section 7.02
Fundamental Changes
29
Section 7.03
Restricted Payments on Stock
29
Section 7.04
Financial Covenants.
29

 
 
ii

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 
Page(s)

     
ARTICLE 8
EVENTS OF DEFAULT AND REMEDIES
29
     
Section 8.01
Events of Default
29
Section 8.02
Remedies Upon Event of Default
32
Section 8.03
Application of Funds
32
     
ARTICLE 9
MISCELLANEOUS
33
     
Section 9.01
Amendments; Etc
33
Section 9.02
Notices and Other Communications; Facsimile Copies.
33
Section 9.03
No Waiver; Cumulative Remedies
34
Section 9.04
Attorney Costs, Expenses and Taxes
34
Section 9.05
Indemnification by Each Obligor
34
Section 9.06
Payments Set Aside
35
Section 9.07
Successors and Assigns; Participations.
35
Section 9.08
Confidentiality
36
Section 9.09
Set-off
37
Section 9.10
Interest Rate Limitation
37
Section 9.11
Counterparts
38
Section 9.12
Integration
38
Section 9.13
Survival of Representations and Warranties
38
Section 9.14
Severability
38
Section 9.15
Governing Law.
38
Section 9.16
Waiver of Right to Trial by Jury
39
Section 9.17
New York Process Agent
39
Section 9.18
Obligation Currency
39
     
ARTICLE 10
GUARANTEES
40
     
Section 10.01
The Guarantees
40
Section 10.02
Guaranty Unconditional
40
Section 10.03
Discharge Only Upon Payment in Full; Reinstatement in Certain Circumstances
41
Section 10.04
Waiver by the Individual Guarantors
41
Section 10.05
Subrogation
41
Section 10.06
Stay of Acceleration
41



EXHIBITS
Exhibit A
Form of Collateral Agreement
Exhibit B
Form of Loan Drawdown Notice
Exhibit C
Form of U.S. Counsel Opinion
Exhibit D
Form of PRC Counsel Opinion
Exhibit E
Form of BVI Counsel Opinion



 
iii

--------------------------------------------------------------------------------

 

LOAN AGREEMENT


This LOAN AGREEMENT (“Agreement”) is entered into as of April 19, 2007 by and
among Synutra International, Inc., a Delaware corporation (the “Borrower”),
Liang Zhang, Xiuqing Meng (“Individual Guarantors”) and ABN AMRO Bank N.V., Hong
Kong Branch, as lender (the “Lender”) and as collateral agent (the “Collateral
Agent”).


In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS
 
Section 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:


“ABN AMRO” means ABN AMRO Bank N.V., Hong Kong Branch.


“Acquisition Recovery” means any claim brought by the Borrower or any of its
Subsidiaries in connection with an asset acquisition against the seller of such
assets; provided that the aggregate amount received by the Borrower or any
Subsidiary of the Borrower in connection with such claim or series of claims
exceeds US$3.0 million.


“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. In any event, each Individual
Guarantor and its Affiliates shall be deemed Affiliates of the Borrower.


“Agreement” has the meaning specified in the introductory paragraph hereto.


“Alternate Interest Rate” means a rate per annum equal to the sum of (i) the
Base Rate plus (ii) the Applicable Margin.


“Applicable Margin” means 2.00% per annum.


“Applicable Rate” means for any day of the Closing Date 2.50% per annum.


“Asset Disposition” means the sale or other Disposition by the Borrower or any
of its Subsidiaries (other than to the Borrower or another Subsidiary of the
Borrower), other than in the Borrower’s or such Subsidiary’s ordinary course of
business, of (a) Capital Stock of any Subsidiary of the Borrower or (b) assets
of the Borrower and its Subsidiaries; provided that the aggregate amount
received by the Borrower or any Subsidiaries in connection with such sales or
other Dispositions exceeds US$3.0 million.


“Assignee” has the meaning specified in Section 9.07(a).


 
 

--------------------------------------------------------------------------------

 
 
“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.


“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and (c)
all Synthetic Debt of such Person.


“Availability Period” means the period from and including the Closing Date to
the earliest of (i) the date that falls 60 days after the Closing Date and (ii)
any date of termination of the Commitment pursuant to Section 8.02(a);


“Base Rate” means for any day a fluctuating rate per annum equal to the rate of
interest in effect for such day as publicly announced from time to time by ABN
AMRO as its “prime rate” for US Dollar borrowings. The “prime rate” is a rate
set by ABN AMRO based upon various factors including its costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by ABN AMRO shall take
effect at the opening of business on the day specified in the public
announcement of such change.


“Beams Power” means Beams Power Investment Limited, an International Business
Act company re-registered as a BVI business company under the laws of the BVI.


“Borrower” means, Synutra International, Inc., a company organized under the
laws of the State of Delaware.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of New York or Hong Kong and on which dealings in US Dollar
deposits are conducted by and between banks in the London interbank eurodollar
market.


“BVI” means the British Virgin Islands.


“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) in equity of such Person, whether outstanding on the
Closing Date or issued thereafter, including, without limitation, all common
stock and preferred stock.


“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.


“Change of Control” means the occurrence of one or more of the following events:


 
2

--------------------------------------------------------------------------------

 
 
(a) the sale of all or substantially all the assets of the Borrower to another
Person or any merger, amalgamation or consolidation involving the Borrower in
which the Borrower shall not be the surviving Person;


(b) at any time the Permitted Holders are the beneficial owners and “control”,
as determined pursuant to Rule 13d-3 under the United States Securities Exchange
Act of 1934, as amended, less than 67.0% of the total voting power of the Voting
Stock of the Borrower (or any successor entity); or


(c) the adoption of a plan relating to the liquidation or dissolution of the
Borrower.


“Closing Date” means the date of this Agreement.


“Collateral” means any and all “Collateral” as defined in the Collateral
Agreement.


“Collateral Agent” has the meaning specified in the introductory paragraph
hereto.


“Collateral Agreement” means the Collateral Agreement dated as of the date
hereof (as amended from time to time) among the Borrower, Beams Power as the
Lien Grantor (the “Lien Grantor”) and ABN AMRO as the Lender and Collateral
Agent, substantially in the form of Exhibit A hereto.


“Collateral Permitted Liens” means any Permitted Lien set forth in clause (a) or
(b) of the definition of Permitted Liens.


“Collateral Requirement” means the requirement that:


(a) the Lender and Collateral Agent shall have received counterparts of the
Collateral Agreement duly executed and delivered on behalf of each of Beams
Power and the Borrower, together with certificates for the Pledged Stocks
delivered in accordance with the Collateral Agreement;


(b) the Issuer shall have delivered to the stock transfer agent of the Borrower
stop transfer instructions and a lien registration notice with respect to the
Pledged Stock, instructing the stock transfer agent not to effect any transfer
of Pledged Stock without the consent of the Collateral Agent;


(c) all documents and instruments, including Uniform Commercial Code financing
statements, required by law or reasonably requested by the Lender to be filed,
registered or recorded to create the Liens intended to be created by the
Collateral Agreement and perfect or record such Liens to the extent, and with
the priority, required by the Collateral Agreement, shall have been filed,
registered or recorded or delivered to the Lender for filing, registration or
recording;


(d) Beams Power shall have obtained all consents and approvals required to be
obtained by it in connection with the execution and delivery of the Collateral
Agreement and related documents to which it is a party, the performance of the
obligations of Beams Power thereunder and the granting of the Liens granted by
Beams Power thereunder; and


 
3

--------------------------------------------------------------------------------

 
 
(e) Beams Power shall have taken all other action required under the Collateral
Agreement to perfect, register and/or record the Liens granted by it thereunder.


“Commitment” means the Lender’s obligation to make Loans to the Borrower
pursuant to Section 2.01(a) in an initial aggregate principal amount not to
exceed US$35.0 million.


“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Borrower and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period plus


(a) the following items, to the extent deducted in calculating such Consolidated
Net Income: (i) Consolidated Interest Charges, (ii) the provision for Federal,
state, local and foreign income taxes payable, (iii) depreciation and
amortization expense, (iv) restructuring expenses incurred during such period,
(v) non-cash compensation resulting from stock based awards, deferred
compensation or similar incentive compensation and (vi) other non-recurring
costs and expenses reducing such Consolidated Net Income which do not represent
a cash item in such period or any future period (in each case of or by the
Borrower and its Subsidiaries for such Measurement Period); and minus


(b) the following items, to the extent included in calculating such Consolidated
Net Income: (i) Federal, state, local and foreign income tax credits and (ii)
all non-cash items increasing Consolidated Net Income (in each case of or by the
Borrower and its Subsidiaries for such Measurement Period).


“Consolidated Indebtedness” means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guarantees, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business), (e) all
Attributable Indebtedness, (f) without duplication, all Guarantees with respect
to outstanding Indebtedness of the types specified in clauses (a) through (e)
above of Persons other than the Borrower or any of its Subsidiaries, and (g) all
Indebtedness of the types referred to in clauses (a) through (f) above of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or a Subsidiary
of the Borrower is a general partner or joint venturer, unless such Indebtedness
is expressly made non-recourse to the Borrower or such Subsidiary.


“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, (b) all interest paid or
payable with respect to discontinued operations, (c) the portion of rent expense
under Capitalized Leases that is treated as interest in accordance with GAAP and
(d) any dividends paid on preference stock, in each case, of or by the Borrower
and its Subsidiaries on a consolidated basis for the most recently completed
Measurement Period.


 
4

--------------------------------------------------------------------------------

 
 
“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Charges, in
each case, of or by the Borrower and its Subsidiaries on a consolidated basis
for the most recently completed Measurement Period.


“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Indebtedness as of such date to (b) Consolidated EBITDA of
the Borrower and its Subsidiaries on a consolidated basis for the most recently
completed Measurement Period.


“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period; provided that Consolidated Net
Income shall exclude (a) extraordinary gains and extraordinary losses for such
Measurement Period, (b) the net income of any Subsidiary of the Borrower during
such Measurement Period to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary of such income is not
permitted by operation of the terms of its Organization Documents or any
agreement, instrument or Law applicable to such Subsidiary during such
Measurement Period, except that the Borrower’s equity in any net loss of any
such Subsidiary for such Measurement Period shall be included in determining
Consolidated Net Income, and (c) any income (or loss) for such period of any
Person if such Person is not a Subsidiary of the Borrower, except that the
Borrower’s equity in the net income of any such Person for such Measurement
Period shall be included in Consolidated Net Income up to the aggregate amount
of cash actually distributed by such Person during such period to the Borrower
or a Subsidiary of the Borrower as a dividend or other distribution (and in the
case of a dividend or other distribution to a Subsidiary of the Borrower, such
Subsidiary is not precluded from further distributing such amount to the
Borrower as described in clause (b) of this proviso).


“Contractual Obligation” means, as to any Person, any material provision of any
debt, equity or hybrid security issued by such Person or of any material
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its material properties is bound.


“Control” has the meaning specified in the definition of “Affiliate.”


“Credit Extension” means any borrowing of Loans pursuant to Section 2.01(a).


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


 
5

--------------------------------------------------------------------------------

 
 
“Default Rate” means an interest rate equal to 2% per annum in excess of the
interest rate otherwise payable under this Agreement with respect to the
applicable Loans (or, in the case of any such fees and other amounts, at a rate
which is 2% per annum in excess of the Alternate Interest Rate).


“Disclosure Documents” means the Borrower’s (a) quarterly report filed with the
U.S. SEC on Form 10Q/A (Amendment No. 1) on March 16, 2007, (b) annual report
filed with the U.S. SEC on Form 10-KSB (Amendment No. 4) on March 16, 2007 and
(c) any other document filed with the U.S. SEC during the period beginning on
April 5, 2007 and ending on the day immediately preceding the Closing Date,
including any exhibits thereto, whether included by incorporation by reference
or otherwise.


“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.


“Equity Offering” means any sale or series of related sales by the Borrower of
Capital Stock of the Borrower to any person other than to an Individual
Guarantor, any of their Affiliates, or any existing holder of Capital Stock of
the Borrower; provided that the aggregate proceeds received by the Borrower from
any such sale or series of sales exceeds US$3.0 million; provided that Equity
Offering shall not include any sale or series of related sales by the Borrower
of any Capital Stock, warrants, or options of the Borrower to directors or
employees of Borrower and its Subsidiaries.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.


“Eurodollar Rate” means, for each day during any Interest Period, the rate of
interest (rounded upwards, if necessary to the nearest 1/100 of 1%) appearing on
Telerate Page 3750 (or any successor page) as the 1-month London interbank
offered rate for deposits in US Dollars at approximately 11:00 a.m. (London
time) on the second Business Day preceding the first day of such Interest
Period, as adjusted from time to time in the Lender’s sole discretion for
then-applicable reserve requirements, deposit insurance assessment rates and
other regulatory costs; if for any reason such rate is not available, the
“Eurodollar Rate” for such day shall be the rate of interest (rounded upwards,
if necessary to the nearest 1/100 of 1%) appearing on Reuters Screen LIBO Page
as the 1-month London interbank offered rate for deposits in US Dollars at
approximately 11:00 a.m. (London time) on the second preceding Business Day, as
adjusted from time to time in the Lender’s sole discretion for then-applicable
reserve requirements, deposit insurance assessment rates and other regulatory
costs; provided, however, if more than one rate is specified on Reuters Screen
LIBO page, the applicable rate shall be the arithmetic mean of all such rates.


“Event of Default” has the meaning specified in Section 8.01.


 
6

--------------------------------------------------------------------------------

 
 
“Excluded Taxes” shall mean, with respect to any Lender or any other recipient
of any payment to be made by or on account of any obligation of Borrower
hereunder, inclusive in each case of all interest, additions to Tax, penalties
and other liabilities with respect thereto, (a) Taxes imposed on or measured by
its overall net income (however denominated), franchise Taxes imposed on it (in
lieu of net income Taxes) and branch profits or similar Taxes imposed on it, by
a jurisdiction (or any political subdivision thereof) as a result of the
recipient being organized or having its principal office or, in the case of any
Lender, its applicable lending office in such jurisdiction or as a result of a
present or former connection between the recipient and such jurisdiction (other
than any such connection arising from such recipient having executed, delivered
or performed its obligations or received a payment under, or enforced, or
otherwise with respect to, any of the Loan Documents) and (b) any withholding or
backup withholding Tax that (i) is imposed under a law in effect at the time a
Lender who is not party to this Agreement on the Closing Date becomes a party
hereto or otherwise acquires an interest herein (or designates a new lending
office), except to the extent that such Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from Borrower with respect to such withholding or
backup withholding Tax pursuant to Section 3.01(a) or (ii) is attributable to
such Lender’s failure (or unreasonable delay) to comply with Section 3.01(d) or
Section 3.01(e).


“Foreign Lender” shall mean any Lender that is not, for United States federal
income tax purposes, (i) an individual who is a citizen or resident of the
United States, (ii) a corporation, partnership or other entity treated as a
corporation or partnership created or organized in or under the laws of the
United States, or any political subdivision thereof, (iii) an estate whose
income is subject to U.S. federal income taxation regardless of its source or
(iv) a trust if a court within the United States is able to exercise primary
supervision over the administration of such trust and one or more United States
persons have the authority to control all substantial decisions of such trust.


“Foreign Plan” means any employee benefit plan maintained by Borrower or any of
its Subsidiaries that is mandated or governed by any law, rule or regulation of
any Governmental Authority other than the United States, any state thereof or
any other political subdivision thereof.


“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.


“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.


“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.


 
7

--------------------------------------------------------------------------------

 
 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:


(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;


(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;


(c) net obligations of such Person under any derivative contract (and calculated
based on termination values as of any relevant date);


(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);


(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;


(f) capital leases; and


(g) all Guarantees of such Person in respect of any of the foregoing.


For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
derivative contract on any date shall be deemed to be the termination value
thereof as of such date.


 
8

--------------------------------------------------------------------------------

 
 
“Indemnified Liabilities” has the meaning specified in Section 9.05.


“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes.


“Indemnitees” has the meaning specified in Section 9.05.


“Individual Guarantor” means Liang Zhang, a citizen of the PRC with a PRC
passport number G14902730 and currently domiciled in #103, Dongluyuan, Tongzhou
District, Beijing PRC, and Xiuqing Meng, a citizen of Hong Kong Special
Administrative Region of the PRC, with a Hong Kong Special Administrative Region
passport number DA9001206 and currently domiciled in Unit D, 10/F, China
Overseas Building, 139 Hennessy Road, Wanchai, Hong Kong, HK, and “Individual
Guarantors” means both of them.


“Insurance Claim” means any claim brought by the Borrower or any of its
Subsidiaries against an insurance carrier of the Borrower, any Subsidiary of the
Borrower or any other insurance carrier; provided that the aggregate amount
received by the Borrower or any of its Subsidiaries in connection with any
insured event or series of insured events exceeds US$3.0 million.


“Interest Payment Date” means, as to any Loan, (x) the last day of the then
current Interest Period applicable to such Loan and (y) the Maturity Date.


“Interest Period” means, as to each Loan, (x) the initial period commencing on
the date such Loan is disbursed or continued and ending on the date one (1)
month thereafter and (y) each successive one-month period thereafter; provided
that:


(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;


(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period;


(c) no Interest Period shall extend beyond the Maturity Date; and


(d) the Interest Period applicable to Loans and other obligations accruing
interest at the Default Rate after the Maturity Date under any Loan Document
shall be daily.


“Internal Revenue Code” means the United States Internal Revenue Code of 1986,
as amended.


“Laws” means, collectively, all international, foreign, U.S. federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


 
9

--------------------------------------------------------------------------------

 
 
“Lender” has the meaning specified in the introductory paragraph hereto or as
determined pursuant to Section 9.07.


“Lending Office” means the office or offices of the Lender described as such on
Schedule 9.02, or such other office or offices as the Lender may from time to
time notify the Borrower.


“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing).


“Loan” has the meaning specified in Section 2.01(a).


“Loan Documents” means this Agreement, the Collateral Agreement or any other
Security Documents and any fee and expense reimbursement letter agreements
entered into among the parties hereto in connection herewith.


“Loan Drawdown Notice” means a request for a Loan substantially in the form of
Exhibit B hereto.


“Margin Stock” means any “margin stock” (as such term is defined in Regulation U
of the Board of Governors of the Federal Reserve System of the United States).


“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, assets, operations,
liabilities (actual or contingent), condition (financial or otherwise) or
prospects of any Obligor; (b) a material impairment of the ability of any
Obligor to perform its obligations under any Loan Document to which any Obligor
is a party; or (c) a material adverse effect upon the Collateral or upon the
legality, validity, binding effect or enforceability against any Obligor of any
Loan Document to which it is a party.


“Material Subsidiary” means any Subsidiary of the Borrower that would be a
“significant subsidiary” for purposes of the consolidated financial statements
of the Borrower, as defined in Article 1, Rule 1-02 (w)(1) or (2) of Regulation
S-X promulgated under the United States Securities Act of 1933, as amended, as
such regulation is in effect from time to time; provided that the term “10
percent” in each of clause (1) and (2) of such Rule will be substituted by the
term “5 percent” for purposes of this determination; provided further that
Qingdao ST George Dairy Co. Ltd shall at all times be a Material Subsidiary.


“Maturity Date” means October 19, 2007 in regard to each Loan, or if such date
is not a Business Day, the next preceding Business Day.


 
10

--------------------------------------------------------------------------------

 
 
“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower.


“Notice No. 75” has the meaning specified in Section 5.18.


“Obligation Currency” has the meaning specified in Section 9.18.


“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Obligor arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Obligor or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.


“Obligor” means each of the Borrower and the Individual Guarantors; provided
that for purposes of Article 8 only, the term shall also include the Lien
Grantor under the Collateral Agreement.


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


“Other Taxes” shall mean all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.


“Participant” has the meaning specified in Section 9.07(b).


“Permitted Holders” means any or all of the following:


(a) Liang Zhang and Xiuqing Meng; and


(b) any Person both the Capital Stock and the Voting Stock of which (or in the
case of a trust, the beneficial interests in which) are owned 95% or more by
Persons specified in clause (a).


“Permitted Liens” means the following types of Liens (excluding any such Lien
imposed pursuant to Section 401(a)(29) or 412(n) of the Internal Revenue Code or
by ERISA, any such Lien imposed by a Governmental Authority in connection with
any Foreign Plan, any such Lien relating to or imposed in connection with any
environmental claim):


 
11

--------------------------------------------------------------------------------

 
 
(a) Liens for taxes, assessments or governmental charges or claims the payment
of which is not, at the time, required by Section 6.03;


(b) Liens arising pursuant to any Loan Document;


(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;


(d) the existing Liens set forth on Schedule 7.01;


(e) in the case of the Borrower, other Liens so long as the aggregate fair
market value of all assets of the Borrower which are subject to Liens permitted
only by this paragraph (e) does not exceed US$1.0 million;


(f) in the case of each Individual Guarantor, (i) a Lien on his primary
residence securing obligations not exceeding the US Dollar equivalent of US$3.0
million and (ii) a Lien or Liens securing additional obligations not exceeding
the US Dollar equivalent of US$4.0 million, which Lien(s) may be upon his
primary residence or upon any other assets;


(g) statutory Liens of landlords, Liens of collecting banks under the Uniform
Commercial Code on items in the course of collection, statutory Liens and rights
of set-off of banks, statutory Liens of carriers, warehousemen, mechanics,
repairmen, workmen and materialmen, and other Liens imposed by law, in each case
incurred in the ordinary course of business (a) for amounts not yet overdue or
(b) for amounts that are overdue and that (in the case of any such amounts
overdue for a period in excess of 5 days) are being contested in good faith by
appropriate proceedings, so long as such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts;


(h) deposits made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security, or to
secure the performance of statutory obligations, bids, leases, government
contracts, trade contracts, and other similar obligations (exclusive of
obligations for the payment of borrowed money), so long as no foreclosure, sale
or similar proceedings have been commenced with respect to any portion of the
Collateral on account thereof;


(i) any attachment or judgment Lien not constituting an Event of Default under
Section 8.01(j);


(j) licenses (with respect to Intellectual Property and other property), leases
or subleases granted to third parties and not interfering in any material
respect with the ordinary conduct of the business of Borrower or any of its
Subsidiaries or resulting in a material diminution in the value of any
Collateral as security for the Obligations;


 
12

--------------------------------------------------------------------------------

 
 
(k) easements, right-of-way restrictions, encroachments, and other minor defects
or irregularities in titles, in each case which do not and will not interfere in
any material respect with the ordinary conduct of the business of Borrower or
any of its Subsidiaries;


(l) any (a) interest or title of a lessor or sublessor under any lease not
prohibited by this Agreement, (b) Lien or restriction that the interest or title
of such lessor or sublessor may be subject to, or (c) subordination of the
interest of the lessee or sublessee under such lease to any Lien or restriction
referred to in the preceding clause (b), so long as the holder of such Lien or
restriction agrees to recognize the rights of such lessee or sublessee under
such lease;


(m) Liens arising from filing Uniform Commercial Code financing statements
relating solely to leases not prohibited by this Agreement;


(n) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;


(o) any zoning or similar law or right reserved to or vested in any Governmental
Authority to control or regulate the use of any real property;


(p) Liens securing obligations (other than obligations representing Indebtedness
for borrowed money) under operating, reciprocal easement or similar agreements
entered into in the ordinary course of business of Borrower and its
Subsidiaries.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Pledged Stock” means any shares of Capital Stock of the Borrower constituting
Collateral.


“PRC” means the People’s Republic of China.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.


“Responsible Officer” means any of the president, chief executive officer and
chief financial officer of the Borrower. Any document delivered hereunder signed
by a Responsible Officer of the Borrower shall be conclusively presumed to have
been authorized by all necessary action on the part of the Borrower and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
the Borrower.


“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any equity interest of the
Borrower, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
equity interest or of any option, warrant or other right to acquire any such
equity interest.


 
13

--------------------------------------------------------------------------------

 
 
“Security Documents” means the Collateral Agreement and any additional pledges,
security agreements or mortgages required to be delivered from time to time
pursuant to the Loan Agreement or Collateral Agreement, and any instruments of
assignment or other instruments or agreements executed pursuant to the
foregoing.


“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
Controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.


“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.


“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).


“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.


“United States” and “U.S.” mean the United States of America.


“US Dollar” and “US$” mean lawful money of the United States.


“U.S. SEC” means the United States Securities and Exchange Commission or any
successor Governmental Authority.


“Voting Stock” means, with respect to any Person, Capital Stock of any class or
kind ordinarily having the power to vote for the election of directors, managers
or other voting members of the governing body of such Person.
 
Section 1.02. With reference to this Agreement and each other Loan Document,
unless otherwise specified herein or in such other Loan Document:


(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.


 
14

--------------------------------------------------------------------------------

 
 
(b) (i) The words “herein”, “hereto”, “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Appendix references are to the Loan Document
in which such reference appears.


(iii) The term “including” is by way of example and not limitation.


(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.


(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.


(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


(e) References to “him” or “he” or “his” shall also refer to the opposite
gender.
 
Section 1.03. Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, except as otherwise specifically prescribed herein.
 
Section 1.04. References to Agreements, Laws and Persons. Unless otherwise
expressly provided herein, (a) references to Organization Documents, agreements
(including the Loan Documents) and other contractual instruments shall be deemed
to include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law and (c) references to any Person include its successors
and permitted assigns.
 
Section 1.05. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Hong Kong time.


ARTICLE 2
THE COMMITMENTS AND THE LOANS
 
Section 2.01. Loans. 


 
15

--------------------------------------------------------------------------------

 
 
(a) Subject to the terms and conditions set forth herein, the Lender agrees to
(i) make loans (the “Loans”) to the Borrower from time to time, on any Business
Day during the Availability Period, in an aggregate amount not to exceed the
Commitment. The Commitment is not revolving in nature, and amounts repaid or
prepaid may not be reborrowed.


(b) Upon satisfaction of the conditions set forth in Section 4.01, the Lender
shall make the proceeds of the Loan available to the Borrower by wire transfer
of such proceeds in accordance with instructions provided to (and reasonably
acceptable to) the Lender by the Borrower.


(c) The Commitment shall terminate at the close of business on the last day of
the Availability Period whether or not Loans were made.
 
Section 2.02. Prepayments. 


(a) Optional. The Borrower may, upon notice to the Lender, on any Business Day
voluntarily prepay any Loan in whole or in part without premium or penalty, but
subject to Section 3.05; provided that such notice must be received by the
Lender not later than 1:00 p.m. local time at the Lending Office ten Business
Days prior to any date of prepayment and (ii) any prepayment of a Loan shall be
in a principal amount of US$5,000,000 or a multiple of US$1,000,000 in excess
thereof or, if less, the entire principal amount thereof then outstanding under
such Loan. Each such notice shall specify the date and amount of such prepayment
and shall be delivered to the Lender appropriately completed and signed by a
Responsible Officer. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.


(b) Mandatory.


(i) Upon the occurrence of a Change of Control, but subject to Article 8, (x)
the Borrower shall, on the first Business Day thereafter, prepay, without
premium or penalty, but subject to Section 3.05, all and any amounts outstanding
under the Loans and (y) any remaining Commitments shall terminate.


(ii) Upon the date of receipt of any net proceeds by the Borrower from an (1)
Equity Offering, (2) Asset Disposition, (3) Insurance Claim or (4) Acquisition
Recovery, in a cumulative aggregate amount in excess of US$3.0 million (since
any prior prepayment effected hereunder) the Borrower shall prepay, without
premium or penalty (other than pursuant to Section 3.05), a principal amount of
Loans equal to the aggregate net proceeds so received, rounded down to the
nearest multiple of US$100,000. Such prepayment shall be applied to prepay the
outstanding Loans on a pro rata basis. To the extent that the aggregate amount
of such net proceeds exceeds the aggregate amount of Loans outstanding at such
time, the Commitment shall be reduced in an amount equal to such excess amount.
 
Section 2.03. Repayment of Loans. Subject to Section 2.02(b) and Article 8, the
Borrower shall repay to the Lender on the Maturity Date the principal amount of
all Loans outstanding on such date.
 
Section 2.04. Interest. 


 
16

--------------------------------------------------------------------------------

 
 
(a) Subject to the provisions of subsection (b) below and other relevant
provisions hereof, each Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Rate. Interest on
each Loan shall be due and payable in arrears on each Interest Payment Date
applicable thereto and at such other times as may be specified herein. Interest
hereunder shall be due and payable in accordance with the terms hereof before
and after judgment, and before and after the commencement of any proceeding
under any Debtor Relief Law.


(b) If any amount payable by any Obligor under any Loan Document is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at an interest rate at all times equal to the Default Rate, to the
fullest extent permitted by applicable Laws. Furthermore, while any Event of
Default has occurred and is continuing, the Borrower shall pay interest on the
principal amount of all outstanding Obligations hereunder at an interest rate
equal to the Default Rate, to the fullest extent permitted by applicable Laws.
Accrued and unpaid interest on past-due amounts (including interest on past-due
interest) shall be due and payable upon demand.


(c) Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.
 
Section 2.05. Computation of Interest. All computations of interest hereunder
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365-day year); provided that Obligations accruing Default
Interest shall be calculated on a compounded daily basis. Interest shall accrue
for the day on which the Loan is made, and shall not accrue on the Loan, or any
portion thereof, for the day on which the Loan or such portion is repaid.
 
Section 2.06. Evidence of Debt. Each Loan shall be evidenced by one or more
accounts or records maintained by the Lender in the ordinary course of business.
The accounts or records maintained by the Lender shall be conclusive absent
manifest error of the amount of any Loan made by the Lender to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of any
Obligor to pay any amount owing with respect to the Obligations.
 
Section 2.07. Payments Generally. 


(a) All payments to be made by any Obligor shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by any Obligor hereunder shall
be made to the Lender at the applicable Lending Office in US Dollars and in
immediately available funds not later than 1:00 p.m. on the date specified
herein. All payments received by the Lender after 1:00 p.m. local time at the
Lending Office shall be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue.


 
17

--------------------------------------------------------------------------------

 
 
(b) If any payment to be made by any Obligor shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest.


(c) Nothing herein shall be deemed to obligate the Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by the Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
 
Section 2.08. Fees and Expenses. 


(a) Fees and Expenses. Within five Business Days after presentation of the
relevant invoices to the Borrower, the Borrower shall pay to the Lender the
amount of all fees and expenses payable by the Borrower pursuant to Section
9.04.


(b) Commitment Fees. The Borrower shall pay to the Lender for the account of the
Commitment, a commitment fee at a rate per annum equal to 1.00% on the actual
daily amount by which the Commitment exceeds the aggregate outstanding amount
under the Loans. The commitment fee shall accrue at all times during the
relevant Availability Period, including at any time during which one or more of
the conditions in Article 4 is not met, and shall be due and payable on each of
May 19, 2007 and June 19, 2007. The commitment fee shall be calculated monthly
in arrears.


ARTICLE 3
TAXES, YIELD PROTECTION AND ILLEGALITY
 
Section 3.01. Taxes. 


(a) Any and all payments by any Obligor to or for the account of the Lender
under any Loan Document to or for the account of the beneficiary thereof shall
be made free and clear of and without deduction for any Indemnified Taxes or
Other Taxes. If any Obligor shall be required by any Laws to deduct any
Indemnified Taxes (including Other Taxes) from or in respect of any sum payable
under any Loan Document to the Lender, (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 3.01), the Lender
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Obligor shall make such deductions, (iii) such
Obligor shall pay the full amount deducted to the relevant taxation authority or
other authority in accordance with applicable Laws, and (iv) as promptly as
practicable after the date of such payment, such Obligor shall furnish to the
Lender the original or a certified copy of a receipt evidencing payment thereof.


(b) Without limiting the provisions of paragraph (a) above, the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable Law.


(c) The Borrower agrees to indemnify the Lender for (i) the full amount of any
Indemnified Taxes and Other Taxes (including any Indemnified Taxes or Other
Taxes imposed or asserted by any jurisdiction on amounts payable under this
Section) paid by the Lender and (ii) any liability (including additions to tax,
penalties, interest and expenses) arising therefrom or with respect thereto.
Payment under this subsection (c) shall be made within ten days after the date
the Lender makes a demand therefor.


 
18

--------------------------------------------------------------------------------

 
 
(d) Any Foreign Lender shall, to the extent it may lawfully do so, deliver to
Borrower (in such number of copies as shall be reasonably requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of
Borrower or as otherwise prescribed by applicable Law, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:


(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,


(ii) duly completed copies of Internal Revenue Service Form W-8ECI,


(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate, to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (B) a “10
percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of
the Internal Revenue Code, or (C) a “controlled foreign corporation” described
in Section 881(c)(3)(C) of the Internal Revenue Code and (y) duly completed
copies of Internal Revenue Service Form W-8BEN, or


(iv) any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable Law to permit Borrower to determine the withholding or deduction
required to be made.


(e) Any Lender that is not a Foreign Lender and has not otherwise established to
the reasonable satisfaction of Borrower that it is an exempt recipient (as
defined in section 6049(b)(4) of the Internal Revenue Code and the United States
Treasury Regulations thereunder) shall deliver to Borrower (in such number of
copies as shall be reasonably requested by the recipient) on or prior to the
date on which such Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the request of Borrower or as otherwise prescribed by
applicable Law, but only if such Lender is legally entitled to do so), duly
executed and properly completed copies of Internal Revenue Service Form W-9.


(f) If a Lender determines, in its sole discretion, that it has received a
refund of any Indemnified Taxes or Other Taxes as to which it has been
indemnified by Borrower or with respect to which Borrower has paid additional
amounts pursuant to this Section, it shall pay to Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by Borrower under this Section with respect to the Indemnified
Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of such Lender and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund); provided that
Borrower, upon the request of such Lender, agrees to repay the amount paid over
to Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to such Lender in the event such Lender is
required to repay such refund to such Governmental Authority. This paragraph
shall not be construed to require any Lender to make available its tax returns
(or any other information relating to its taxes that it deems confidential) to
Borrower or any other person.
 
 
19

--------------------------------------------------------------------------------

 
 
Section 3.02. Illegality. If the Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for the Lender or its Lending Office to make, maintain or fund any Loan, or to
determine or charge interest rates based upon the Eurodollar Rate, then, on
notice thereof by the Lender to the Borrower, any obligation of the Lender to
make such Loan shall be suspended until the Lender notifies the Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice with respect to any Loan, the Borrower shall, upon demand
from the Lender, prepay such Loan. Notwithstanding the foregoing, the Borrower
may, at its option by notice to the Lender, in lieu of prepaying a Loan pursuant
to this Section 3.02, elect that such Loan shall bear interest at the Alternate
Interest Rate from the date on which such prepayment would otherwise have been
required until the Lender notifies the Borrower that the circumstances giving
rise thereto no longer exist. The Lender agrees to designate a different Lending
Office if such designation will avoid the need for such notice and will not, in
the good faith judgment of the Lender, otherwise be materially disadvantageous
to the Lender.
 
Section 3.03. Inability to Determine Eurodollar Rate. If the Lender determines
that for any reason adequate and reasonable means do not exist for determining
the Eurodollar Rate for any day, or that the Eurodollar Rate for any day does
not adequately and fairly reflect the cost to the Lender of funding the Loans,
the Lender will promptly so notify the Borrower. Thereafter, the Loans shall
bear interest at the Alternate Interest Rate until the Lender revokes such
notice.
 
Section 3.04. Increased Cost and Reduced Return; Capital Adequacy. 


(a) If the Lender determines that as a result of the introduction of or any
change in or in the interpretation of any Law, or the Lender’s compliance
therewith, there shall be any increase in the cost to the Lender of agreeing to
make or making, funding or maintaining Loans, or a reduction in the amount
received or receivable by the Lender in connection with any of the foregoing
(excluding for purposes of this subsection (a) any such increased costs or
reduction in amount resulting from (i) Taxes or Other Taxes (as to which Section
3.01 shall govern), (ii) changes in the basis of taxation of overall net income
or overall gross income by the United States, Hong Kong or any other foreign
jurisdiction or any political subdivision of either thereof under the Laws of
which the Lender is organized or has its Lending Office; and it being understood
that, to the extent duplicative of the provisions of Section 3.01, this Section
3.04 shall not apply to Taxes), or (iii) regulatory costs (whether or not
reflected in an adjustment by the Lender to the Eurodollar Rate), then from time
to time upon demand of the Lender, the Borrower shall pay to the Lender such
additional amounts as will compensate the Lender for such increased cost or
reduction.


(b) If the Lender determines that the introduction of any Law regarding capital
adequacy or any change therein or in the interpretation thereof, or compliance
by the Lender (or its Lending Office) therewith, has the effect of reducing the
rate of return on the capital of the Lender or any corporation controlling the
Lender as a consequence of the Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy and the Lender’s
desired return on capital), then from time to time upon demand of the Lender,
the Borrower shall pay to the Lender such additional amounts as will compensate
the Lender for such reduction.
 
 
20

--------------------------------------------------------------------------------

 
 
Section 3.05. Funding Losses. Upon demand of the Lender from time to time, the
Borrower shall promptly compensate the Lender for and hold the Lender harmless
from any loss, cost or expense incurred by it as a result of (a) any failure by
the Borrower (for a reason other than the failure of the Lender to make a Loan)
to prepay or borrow a Loan on the date or in the amount notified by the Borrower
in accordance with this Agreement, or (b) the prepayment of any principal of any
Loan other than on the last day of an Interest Period applicable thereto
(including as a result of an Event of Default), including any loss of
anticipated profits and any loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan or from fees payable
to terminate the deposits from which such funds were obtained. The Borrower
shall also pay any customary administrative fees charged by the Lender in
connection with the foregoing.
 
Section 3.06. Requests for Compensation. A certificate of the Lender claiming
compensation under this Article 3 and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, the Lender may use any reasonable
averaging and attribution methods.
 
Section 3.07. Survival. All of the Borrower’s obligations under this Article 3
shall survive termination of the Commitment and repayment of all other
Obligations hereunder.


ARTICLE 4
CONDITIONS PRECEDENT
 
Section 4.01. Conditions to All Credit Extensions. The obligation of the Lender
to make any Credit Extension hereunder is subject to satisfaction of the
following conditions precedent; provided that the Lender may waive any such
condition in its sole discretion:


(a) The Lender’s receipt of the following, each of which shall be originals or
facsimiles (followed promptly by originals) unless otherwise specified, each
properly executed, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to the Lender and its legal counsel:


(i) counterparts of this Agreement, duly executed by each Obligor;


(ii) counterparts of the Collateral Agreement, duly executed by each party
thereto;


(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Borrower as the Lender
may require evidencing the identity, authority and capacity of any such
Responsible Officer authorized to so act in connection with this Agreement and
the other Loan Documents to which the Borrower is a party;


 
21

--------------------------------------------------------------------------------

 
 
(iv) such documents and certifications as the Lender may reasonably require to
evidence (x) that the Borrower and the Lien Grantor are duly organized or
formed, validly existing and in good standing and (y) have taken all necessary
or appropriate corporate or other actions to authorize and enter into the Loan
Documents;


(v) a favorable opinion of O’Melveny & Myers LLP, United States counsel to the
Obligors, addressed to the Lender, substantially in the form set forth in
Exhibit C hereto and such other matters concerning the Obligors, the Lien
Grantor and the Loan Documents as the Lender may reasonably request in form and
substance satisfactory to the Lender;


(vi) a favorable opinion of DeHeng Law Office, PRC counsel to the Obligors,
addressed to the Lender, substantially in the form set forth in Exhibit D hereto
and such other matters concerning the Obligors, the Lien Grantor and the Loan
Documents as the Lender may reasonably request in form and substance
satisfactory to the Lender;


(vii) a favorable opinion of Conyers Dill & Pearman, BVI counsel to the
Obligors, addressed to the Lender, substantially in the form set forth in
Exhibit E hereto and such other matters concerning the Obligors, the Lien
Grantor and the Loan Documents as the Lender may reasonably request in form and
substance satisfactory to the Lender;


(viii) a certificate signed by each Obligor certifying (A) that the conditions
specified in Sections 4.01(c) and (d) have been satisfied, and (B) that since
the respective dates of which information is set forth in the Disclosure
Documents, there has been no event or circumstance, either individually or in
the aggregate, that has had or would be reasonably expected to have a Material
Adverse Effect; and


(ix) such other assurances, certificates, documents, consents or opinions as the
Lender reasonably may require.


(b) The Collateral Requirement shall have been satisfied.


(c) The representations and warranties of the Obligors and the Lien Grantor
contained in Article 5 of this Agreement or in any other Loan Document, or which
are contained in any document furnished at any time under or in connection
herewith or therewith, shall be true and correct on and as of Article 1 the
Closing Date and Article 2 immediately prior to and after giving effect to the
relevant Credit Extension; provided that, with respect to Schedules 5.10 and
5.17, the Borrower may, in connection with any Credit Extension, update such
schedules, solely to reflect any additional Subsidiaries the Borrower may have
formed or acquired.


(d) No Default shall exist, or would result from the relevant Credit Extension
and all of the Loan Documents shall be in full force and effect.


(e) All fees and reasonable expense reimbursements arising under or in
connection with a Loan Document and payable to the Lender or the Collateral
Agent by the Borrower, the Lien Grantor or the Individual Guarantors shall
either (x) have been paid and satisfied or (y) arrangements satisfactory to the
Lender, in its reasonable discretion, regarding the concurrent or expected
future payment of such fees and expenses in a timely manner shall have been
established.


 
22

--------------------------------------------------------------------------------

 
 
(f) The Availability Period is continuing.


(g) The Commitment has not been terminated.


(h) The Lender’s receipt of a Loan Drawdown Notice at least two Business Days
prior to the date of the respective Credit Extension.


ARTICLE 5
REPRESENTATIONS AND WARRANTIES


Each Obligor represents and warrants to the Lender that:
 
Section 5.01. Existence, Qualification and Power; Compliance with Laws. The
Borrower and each Material Subsidiary (a) in the case of the Borrower, is duly
organized or formed, validly existing and in good standing under the Laws of the
State of Delaware, and in the case of a Material Subsidiary, is duly organized
or formed, validly existing and in good standing under the laws of the
jurisdiction where it was organized or formed, (b) has all requisite power and
authority and all requisite governmental licenses, authorizations, consents and
approvals to (i) own its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, (c) is duly qualified and is licensed and in good standing under the Laws
of each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification or license, and (d) is
in compliance with all Laws; except in each case referred to in clause (b)(i),
(c) or (d), to the extent that failure to do so would not reasonably be expected
to have a Material Adverse Effect.
 
Section 5.02. Authorization; No Contravention. The execution, delivery and
performance by the Borrower of each Loan Document to which it is party, have
been duly authorized by all necessary corporate action, and do not and will not
contravene the terms of any of its Organization Documents. The execution,
delivery and performance by each Obligor of each Loan Document to which he or it
is a party do not and will not (e) conflict with or result in any breach or
contravention of, or the creation of any Lien (other than the Liens created by
the Collateral Agreements) under, (i) any Contractual Obligation to which any
Obligor or any Affiliate of any Obligor is a party or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which any Obligor or any Affiliate of any Obligor or his or its property is
subject; or (iii) violate any Law.
 
Section 5.03. Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Obligor of this Agreement or any other Loan Document.
 
Section 5.04. Binding Effect. This Agreement has been, and each other Loan
Document to which any Obligor is a party, when delivered hereunder, will have
been duly executed and delivered by such Obligor. This Agreement constitutes,
and each such other Loan Document when so delivered will constitute, a legal,
valid and binding obligation of each Obligor party thereto, enforceable against
such Obligor in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency and other laws affecting creditors’ rights
generally and by general principles of equity.
 
 
23

--------------------------------------------------------------------------------

 
 
Section 5.05. Disclosure Documents; No Material Adverse Effect. 


(a) The Disclosure Documents do not contain any untrue statement of material
fact or omit to state a material fact necessary in order to make the statements
contained therein, in light of the circumstances under which they were made, not
misleading.


(b) Since the respective dates as of which information is set forth in the
Disclosure Documents, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.
 
Section 5.06. Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of Obligors after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Obligor or any Affiliate of
any Obligor or against any of its or their properties or revenues that (a)
purport to affect or pertain to this Agreement or any other Loan Document, or
any of the transactions contemplated hereby, or (b) either individually or in
the aggregate, if determined adversely, would reasonably be expected to have a
Material Adverse Effect.
 
Section 5.07. No Default. Neither any Obligor nor any Affiliate of any Obligor
is in default under or with respect to any Contractual Obligation that would,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.
 
Section 5.08. Ownership of Collateral; Liens. Beams Power has good title to the
Collateral and the Capital Stock of the Borrower constituting the pledged
Collateral has been duly and validly issued, and is outstanding and
non-assessable and is registered in the name of Beams Power on the stock
transfer records of the Borrower. The Collateral is also not subject to any
Liens other than those permitted by Section 7.01.
 
Section 5.09. Taxes. Each Obligor and each Material Subsidiary has filed all
material tax returns and reports required to be filed, and has paid all material
taxes, assessments, fees and other governmental charges levied or imposed upon
him or it or his or its properties, income or assets otherwise due and payable,
except those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP. There is no proposed tax assessment against any Obligor or
any Affiliate of any Obligor that would, if made, have a Material Adverse
Effect.
 
Section 5.10. Subsidiaries. Except for the information set forth on Schedule
5.10 hereto with respect to identity and percentage ownership, the Obligors have
no Subsidiaries.
 
Section 5.11. Investment Company Act. Neither the Borrower nor any Person
Controlling the Borrower is or is required to be registered as an “investment
company” under the United States Investment Company Act of 1940, as amended.
 
 
24

--------------------------------------------------------------------------------

 
 
Section 5.12. Disclosure. The Obligors have disclosed to the Lender all
agreements, instruments and corporate or other restrictions to which he or it or
any Affiliate of any Obligor is subject, and all other matters known to him or
it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other information furnished (whether in writing or orally) by or on behalf of
the Obligors to the Lender in connection with the transactions contemplated
hereby and the negotiation of this Agreement or delivered hereunder (as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
 
Section 5.13. Compliance with Laws. Each Obligor and each Affiliate of any
Obligor is in compliance in all material respects with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to him or it or
to its properties, except in such instances in which (a) such requirement of Law
or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.
 
Section 5.14. Security Interests. Each of the representations and warranties of
Beams Power contained in the Collateral Agreement is true and correct. The
Borrower has delivered to the stock transfer agent of the Borrower a stop
transfer instruction and a lien registration notice with respect to the Pledged
Stock, instructing the stock transfer agent not to effect any transfer of
Pledged Stock without the consent of the Collateral Agent.
 
Section 5.15. Financial Ratios. 


(a) The Consolidated Interest Coverage Ratio as of the end of the most recent
completed fiscal quarter of the Borrower was higher than 4.00.


(b) The Consolidated Leverage Ratio of the Borrower is lower than 4.25.
 
Section 5.16. Pari Passu Ranking. The payment Obligations of each Obligor under
the Loan Documents rank at least pari passu with the claims of all of his (or
her) or its other unsecured and unsubordinated creditors, except for obligations
mandatorily preferred by law applying to such Obligor generally.
 
Section 5.17. Corporate Chart. The corporate chart attached as Schedule 5.17
hereto sets out the corporate and shareholding structure of the Borrower and its
Subsidiaries and such corporate chart and the information contained therein is
true, complete and accurate.
 
Section 5.18. Residence. Xiuqing Meng is a resident of the Hong Kong Special
Administrative Region of the PRC and is not a resident of the PRC as defined in
Article 1 of the Notice (Hui Fa 2005 No. 75) issued by the State Administration
of Foreign Exchange of the PRC (the “Notice No. 75”).
 
Section 5.19. Government Approvals. Each Individual Guarantor has obtained all
applicable governmental licenses, registrations, authorizations, consents and
approvals for their respective direct or indirect investments in the Borrower,
including any registration pursuant to Article 1 of the Notice No. 75 and has
delivered all applicable notices to Governmental Authorities in connection
therewith.
 
 
25

--------------------------------------------------------------------------------

 
 
Section 5.20. Distributions. Each Subsidiary of the Borrower has obtained or
completed (a) all approvals, consents, exemptions, authorizations or other
actions by or notices to, or filings with any Governmental Authority or any
person and (b) any corporate or shareholder approval necessary or required in
order to permit such Subsidiary to pay dividends or make any other distributions
on its Capital Stock.
 
Section 5.21. Common Stock. As of the date hereof, the aggregate number of
outstanding shares of common stock of the Borrower is 50,000,713.


ARTICLE 6
AFFIRMATIVE COVENANTS


So long as any Commitment shall be in effect or any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied:
Section 6.01. Information. Each Obligor will deliver promptly to the Lender, in
form and detail reasonably satisfactory to the Lender, such information
regarding the business, assets or affairs of the Obligors, the Collateral or
compliance with the terms of the Loan Documents, as the Lender may from time to
time reasonably request.
 
Section 6.02. Notices. Each Obligor will promptly notify the Lender:


(a) of the occurrence of any Default; and


(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) a breach or non-performance of, or any
default under, a Contractual Obligation of any Obligor; (ii) any dispute,
litigation, investigation, proceeding or suspension between any Obligor and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting any Obligor.


Each notice pursuant to this Section 6.02 shall be accompanied by a statement,
which, in the case of the Borrower, shall be a statement of a Responsible
Officer, setting forth details of the occurrence referred to therein and stating
what action the Obligors have taken and propose to take with respect thereto.
Each notice pursuant to Section 6.02(a) shall describe with particularity any
and all provisions of this Agreement and any other Loan Document that have been
breached.
 
Section 6.03. Payment of Obligations. Each Obligor will pay and discharge as the
same shall become due and payable, all obligations and liabilities, including
(a) all tax liabilities, assessments and governmental charges or levies upon any
Obligor or its properties or assets, unless the same are being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by such Obligor; (b) all material
lawful claims which, if unpaid, would by law become a Lien upon his (or her) or
its property; and (c) all Indebtedness, as and when due and payable, but subject
to any subordination provisions contained in any instrument or agreement
evidencing such Indebtedness.
 
 
26

--------------------------------------------------------------------------------

 
 
Section 6.04. Preservation of Existence, etc. The Borrower will, and will
procure that each Material Subsidiary will, Article 3 preserve, renew and
maintain in full force and effect its legal existence and good standing under
the Laws of the respective jurisdiction of its organization; and Article 4 take
all reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect.
 
Section 6.05. Compliance with Laws. The Borrower will, and will procure that
each Material Subsidiary will comply with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith would not reasonably be expected to have a Material Adverse Effect.
 
Section 6.06. Books and Records. Each Obligor will maintain proper books of
record and account, in which full, true and correct entries in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of such Obligor.
 
Section 6.07. Inspection Rights. Each Obligor will permit representatives and
independent contractors of the Lender to examine his (or her) or its corporate,
financial and operating records (including any documents relating to the
Collateral), and make copies thereof or abstracts therefrom, and to discuss his
(or her) or its affairs, finances and accounts with his (or her) or its
directors, officers, and independent public accountants, all at such reasonable
times during normal business hours and as often as may be reasonably desired,
upon reasonable advance notice; provided, however, that when an Event of Default
exists the Lender (or any of its representatives or independent contractors) may
do any of the foregoing at the expense of the Obligors at any time during normal
business hours and without advance notice.
 
Section 6.08. Use of Proceeds. The Borrower will use the proceeds of any Loans
made to it 


(a) (i) to make investments in Heilongjiang Baoquanling Sheng Yuan Dairy and to
fund the construction of new production facilities with an aggregate capacity to
produce no less than 11,000 tonnes of milk powder per year, (ii) to establish a
joint venture for the production of Chondroitin, (iii) to purchase fixed assets
for the production of nutritional food bars and (iv) to establish a joint
venture that will offer genetic blood testing services,


(b) not in contravention of any Law or any Loan Document; and


(c) not, directly or indirectly, for the purpose, whether immediate, incidental
or ultimate, of buying or carrying Margin Stock;


provided that, in any event, the proceeds will not be applied to any business
activities of the Borrower or any of its Subsidiaries or Affiliates or, to the
knowledge of the Borrower, the business activities of the Borrower’s or any of
its Subsidiaries’ or Affiliates’ customers, in or related to Iran, Sudan or
Myanmar or other restricted jurisdictions, or with or related to any restricted
person, for so long as the United States, the European Union or any member
country of the European Union, or the United Nations Security Council maintain
mandatory economic sanctions against the relevant jurisdiction or person.
 
 
27

--------------------------------------------------------------------------------

 
 
Section 6.09. Know Your Customer Checks. Each Obligor will promptly upon the
request of the Lender supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Lender (for itself or on behalf
of any Participant) in order for the Lender or any Participant or Assignee to
conduct any “know your customer” or other similar procedures under applicable
laws and regulations.
 
Section 6.10. Pari Passu Ranking. Each Obligor will ensure that its payment
Obligations under the Loan Documents rank and continue to rank at least pari
passu with the claims of all of its other unsecured and unsubordinated
creditors, except for obligations mandatorily preferred by law applying to such
Obligor generally.
 
Section 6.11. Unlawful Contributions. Each Obligor will not, and, as applicable,
will not permit any of its Subsidiaries or any director, officer, agent,
employee or other person acting with specific instruction from such Obligor or,
as applicable, any of its Subsidiaries, to (a) use any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity, (b) make any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds or (c)
make any bribe or other unlawful payment.
 
Section 6.12. Distributions. Each Obligor will procure that each Subsidiary of
the Borrower has, at all times, obtained or completed (a) all approvals,
consents, exemptions, authorizations or other actions by or notices to, or
filings with any Governmental Authority or any person and (b) any corporate or
shareholder approval necessary or required in order to permit such Subsidiary to
pay dividends or make any other distributions on its Capital Stock.
 
Section 6.13. Compliance Certificates. 


The Borrower will deliver to the Lender (a) within 60 days after the end of any
fiscal quarter of the Borrower, a certificate of a Responsible Officer of the
Borrower stating the Consolidated Interest Coverage Ratio and the Consolidated
Leverage Ratio, each as of the end of the most recent fiscal quarter of the
Borrower and showing in reasonable detail the calculation of the Consolidated
Interest Coverage Ratio and the Consolidated Leverage Ratio, including the
arithmetic computations of each component of these ratios, and (b) as soon as
possible and in any event within 5 Business Days after the Borrower becomes
aware or should reasonably become aware of the occurrence of a Default, a
certificate of a Responsible Officer of the Borrower, setting forth the details
of the Default, and the action which the Borrower proposes to take with respect
thereto.


ARTICLE 7
NEGATIVE COVENANTS


So long as the Commitment shall be in effect or the Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied, no Obligor shall, directly or
indirectly:
 
 
28

--------------------------------------------------------------------------------

 
 
Section 7.01. Liens. Create, incur, assume or suffer to exist any Lien upon any
of his or its assets, whether now owned or hereafter acquired, other than
Permitted Liens; provided that, in any event, at no time shall any Liens other
than Collateral Permitted Liens exist with respect to the Collateral.
 
Section 7.02. Fundamental Changes. In the case of the Borrower, merge, dissolve,
liquidate, consolidate with or into another Person, or Dispose of (whether in
one transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any other
Person.
 
Section 7.03. Restricted Payments on Stock. In the case of the Borrower, declare
or make, directly or indirectly, any Restricted Payment in an aggregate amount
in excess of US$3.0 million during the term of this Agreement.
 
Section 7.04. Financial Covenants.


(a) Permit the Consolidated Interest Coverage Ratio as of the end of any fiscal
quarter of the Borrower to be lower than 4.00.


(b) Permit the Consolidated Leverage Ratio as of the end of any fiscal quarter
of the Borrower to be higher than 4.25.


ARTICLE 8
EVENTS OF DEFAULT AND REMEDIES
 
Section 8.01. Events of Default. Any of the following shall constitute an Event
of Default:


(a) Non-Payment. Any Obligor fails to pay when due any amount of principal of
any Loan, or any Obligor fails to pay any interest on any Loan, any fee due
hereunder, or any other amount payable hereunder or under any other Loan
Document on or within five days after the due date thereof; or


(b) Specific Covenants. Any Obligor fails to perform or observe any term,
covenant or agreement contained in any of Section 6.02, 6.04, 6.08, 6.10 or 6.11
or Article 7, as applicable; or


(c) Other Defaults. Any Obligor fails to perform or observe any other covenant
or agreement (not specified in subsection (a) or (b) above) contained in any
Loan Document on its part to be performed or observed and such failure continues
for 30 days; or


(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Obligor herein,
in any other Loan Document, or in any document delivered in connection herewith
or therewith shall be incorrect or misleading in any material respect when made
or deemed made; or


 
29

--------------------------------------------------------------------------------

 
 
(e) Cross-Default. Any Obligor or any Material Subsidiary Article 6 fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee,
(other than Indebtedness hereunder) in a principal amount in excess of
US$1,000,000, or Article 7 fails to observe or perform any other agreement or
condition relating to any Indebtedness or Guarantee, or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or


(f) Insolvency Proceedings, Etc. Any Obligor or any Material Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for him or it or for all or any
material part of his or its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Obligor or such Material Subsidiary and the
appointment continues undischarged or unstayed for 60 calendar days; or any
proceeding under any Debtor Relief Law relating to any Obligor or any Material
Subsidiary or to all or any material part of its property is instituted without
the consent of such Obligor or such Material Subsidiary and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or


(g) Inability to Pay Debts; Attachment. (i) Any Obligor or any Material
Subsidiary becomes unable or admits in writing his or its inability or fails
generally to pay his or its debts as they become due, or (ii) any writ or
warrant of attachment or execution or similar process is issued or levied
against all or any material part of the property of any Obligor or any Material
Subsidiary and is not released, vacated or fully bonded within 30 days after its
issue or levy; or


(h) Reduction or Loss of Capital. A meeting is convened by the Borrower for the
purpose of passing any resolution to purchase, reduce or redeem any of its share
capital; or


(i) Composition. Any steps are taken, or negotiations commenced, by any Obligor
or any Material Subsidiary or by any of their respective creditors with a view
to proposing any kind of composition, compromise or arrangement involving such
company or, as the case may be, such Person and any of its creditors; or


(j) Analogous Proceedings. There occurs, in relation to any Obligor or any
Material Subsidiary in any country or territory in which any of them carries on
business or to the jurisdiction of whose courts any part of their respective
assets is subject, any event which, in the reasonable opinion of the Lender,
appears in that country or territory to correspond with, or have an effect
equivalent or similar to, any of those mentioned in Sections 8.01(f) through (i)
(inclusive) or any Obligor or any Material Subsidiary otherwise becomes subject,
in any such country or territory, to the operation of any law relating to
insolvency, bankruptcy or liquidation; or


 
30

--------------------------------------------------------------------------------

 
 
(k) Judgments. There is entered against any Obligor or any Material Subsidiary
Article 8 a final judgment or order for the payment of money in an aggregate
amount exceeding US$1,000,000 (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
Article 9 any one or more non-monetary final judgments that have, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and, in either case, (A) enforcement proceedings are commenced by
any creditor upon such judgment or order, or (B) there is a period of 30
consecutive days during which a stay of enforcement of such judgment, by reason
of a pending appeal or otherwise, is not in effect; or


(l) Cessation of Business. The Borrower or any Material Subsidiary suspends or
ceases or threatens to suspend or cease to carry on its businesses; or


(m) Seizure. All or a material part of the undertakings, assets, rights or
revenues of, or shares or other ownership interests in, any Obligor or any
Material Subsidiary are seized, nationalised, expropriated or compulsorily
acquired by or under the authority of any government; or


(n) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Obligor or any other Person contests in any manner the
validity or enforceability of any Loan Document; or any Obligor denies that it
has any or further liability or obligation under any Loan Document, or purports
to revoke, terminate or rescind any Loan Document; or


(o) Lien Defects. Any Lien created by any of the Collateral Agreements shall at
any time fail to constitute a valid and perfected Lien on all of the Collateral
purported to be subject thereto, securing the obligations purported to be
secured thereby, with the priority required by the Loan Documents, or any
Obligor (or Beams Power in respect of the Collateral Agreement) shall so assert
in writing; or


(p) Material Adverse Change, etc. Any event shall occur which has had or is
reasonably likely to have a Material Adverse Effect; or


(q) Change of Management, etc. Any claim, demand or the commencement of any
proceeding shall have been made or threatened to be made against any Obligor, or
any of their respective Affiliates or employees (not limited to the filing of a
lawsuit against any Affiliate or employee) which alleges any impropriety,
illegality, negligence or contractual or fiduciary breach related to the
performance of services by such Person that, if successful, could reasonably be
expected to materially and adversely affect such Obligor or any Material
Subsidiary; or


(r) Judgment or Order. Any judgment or order shall be entered in any
investigative, administrative or judicial proceeding involving a determination
that an Obligor (or an Affiliate of an Obligor) shall have violated in any
material respect any civil or criminal law or regulation applicable to him or
it.


 
31

--------------------------------------------------------------------------------

 
 
(s) Individual Guarantor. Any Individual Guarantor dies or by reason of illness
or incapacity becomes incapable of managing his/her own affairs or becomes a
patient under any mental health legislation.


(t) Permitted Holders. The Permitted Holders are the beneficial owners and
“control”, as determined pursuant to Rule 13d-3 under the United States
Securities Exchange Act of 1934, as amended, of less than 50% plus one vote of
the total voting power of the Voting Stock of the Borrower (or any successor
entity).


(u) Pledged Stock. The Pledged Stock constitutes less than 34.0% of the total
voting power of the Voting Stock of the Borrower (or any successor entity).
Section 8.02. Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Lender may take any or all of the following actions:


(a) declare any Commitment to be terminated, whereupon such Commitment shall be
terminated;


(b) declare the unpaid principal amount of any Loan, all interest accrued and
unpaid thereon, and all other amounts owing or payable hereunder or under any
other Loan Document to be immediately due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by each Obligor;


(c) give instructions to the Collateral Agent to foreclose on the Collateral in
accordance with the Collateral Agreement and with any other Security Documents
then in existence; and


(d) exercise all rights and remedies available to it under the Loan Documents or
applicable law;


provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Obligor under the Bankruptcy Code of the
United States, the Commitments shall automatically terminate, and the unpaid
principal amount of the Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, in each case without further act of
the Lender.
Section 8.03. Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable as set forth in the proviso to Section 8.02), subject to Article 3
and Article 9, any amounts received on account of the Obligations shall be
applied by the Lender in such order as it elects in its sole discretion.


ARTICLE 9
MISCELLANEOUS
 
Section 9.01. Amendments; Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Obligor therefrom, shall be effective unless in writing signed by the Lender and
each Obligor to be bound thereby, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.
 
 
32

--------------------------------------------------------------------------------

 
 
Section 9.02. Notices and Other Communications; Facsimile Copies. 


(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed, faxed or
delivered to the address, facsimile number or (subject to subsection (c) below)
electronic mail address specified for notices to the applicable party on
Schedule 9.02; or to such other address, facsimile number or electronic mail
address as shall be designated by such party in a notice to the other party. All
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the telephone number specified for notices to the
applicable party on Schedule 9.02, or to such other telephone number as shall be
designated by such party in a notice to the other party. All such notices and
other communications shall be deemed to be given or made upon the earlier to
occur of (i) actual receipt by the relevant party hereto and (ii) (A) if
delivered by hand or by courier, when signed for by or on behalf of the relevant
party hereto; (B) if delivered by mail, four Business Days after deposit in the
mails, postage prepaid; (C) if delivered by facsimile, when sent and receipt has
been confirmed by telephone; and (D) if delivered by electronic mail (which form
of delivery is subject to the provisions of subsection (c) below), when
delivered; provided, however, that notices and other communications to the
Lender pursuant to Article 2 shall not be effective until actually received by
the Lender. In no event shall a voicemail message be effective as a notice,
communication or confirmation hereunder.


(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually-signed originals and shall be binding on each Obligor and the
Lender. The Lender may also require that any such documents and signatures be
confirmed by a manually-signed original thereof; provided, however, that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile document or signature.


(c) Limited Use of Electronic Mail. Electronic mail and Internet and intranet
websites may be used only to distribute routine communications, such as
financial statements and other information as provided in Section 6.01, and to
distribute Loan Documents for negotiation and execution by the parties thereto,
and may not be used for any other purpose.


(d) Reliance by Lender. The Lender shall be entitled to rely and act upon any
notices reasonably believed by the Lender to be given by or on behalf of any
Obligor even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. Each Obligor shall indemnify the Lender,
its Affiliates, and their respective officers, directors, employees, agents and
attorneys-in-fact from all losses, costs, expenses and liabilities resulting
from the reliance by such Person on each notice purportedly given by or on
behalf of such Obligor. All telephonic notices to and other communications with
the Lender may be recorded by the Lender, and each Obligor hereby consents to
such recording.
 
 
33

--------------------------------------------------------------------------------

 
 
Section 9.03. No Waiver; Cumulative Remedies. No failure by the Lender to
exercise, and no delay by the Lender in exercising, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
Section 9.04. Attorney Costs, Expenses and Taxes. Each Obligor agrees to pay or
reimburse the Lender for all reasonable out-of-pocket costs and expenses
incurred in connection with the preparation, drafting, execution (including
notary or other attestation fees) or delivery of any Loan Document and the
enforcement, attempted enforcement, or preservation of any rights or remedies
under this Agreement or the other Loan Documents (including all such costs and
expenses incurred during any “workout” or restructuring in respect of the
Obligations and during any legal proceeding, including any proceeding under any
Debtor Relief Law), including all Attorney Costs, any documentary or stamp taxes
and notary fees. The foregoing costs and expenses shall include all search,
filing, recording, title insurance and appraisal charges and fees and taxes
related thereto, and other out-of-pocket expenses reasonably incurred by the
Lender and the cost of independent public accountants and other outside experts
retained by the Lender. All amounts due under this Section 9.04 shall be payable
within two Business Days after written demand therefor. The agreements in this
Section shall survive the termination of the Commitment and repayment,
satisfaction or discharge of all other Obligations.
 
Section 9.05. Indemnification by Each Obligor. Whether or not the transactions
contemplated hereby are consummated, but subject to the provisions of Sections
3.01, 3.04 and 3.05 (which shall provide the only source of indemnification for
the matters covered therein), each Obligor shall indemnify and hold harmless the
Lender and its Affiliates, and their respective directors, officers, employees,
counsel, agents and attorneys-in-fact (collectively the “Indemnitees”) from and
against any and all liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses and disbursements
(including Attorney Costs) of any kind or nature whatsoever which may at any
time be imposed on, incurred by or asserted against any such Indemnitee in any
way relating to or arising out of or in connection with (a) the execution,
delivery, enforcement, performance or administration of any Loan Document or any
other agreement, letter or instrument delivered in connection with the
transactions contemplated thereby or the consummation of the transactions
contemplated thereby, (b) the Commitment, the Loan or the use or proposed use of
the proceeds therefrom or (c) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”), in all cases, whether
or not caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee. No Indemnitee shall have any liability for any
indirect or consequential damages relating to this Agreement or any other Loan
Document or arising out of its activities in connection herewith or therewith
(whether before or after the Closing Date). All amounts due under this Section
9.05 shall be payable within five Business Days after demand therefor. The
agreements in this Section 9.05 shall survive the termination of the Commitment
and the repayment, satisfaction or discharge of all the other Obligations.
 
 
34

--------------------------------------------------------------------------------

 
 
Section 9.06. Payments Set Aside. To the extent that any payment by or on behalf
of any Obligor is made to the Lender, or the Lender exercises its right of
set-off, and such payment or the proceeds of such set-off or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the Lender in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then,
to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred.
 
Section 9.07. Successors and Assigns; Participations. 


(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Obligor may assign or otherwise transfer any of
his (or her) or its rights or obligations hereunder without the prior written
consent of the Lender. The Lender may assign and transfer all or any part of its
rights and/or obligations under this Agreement to any one or more persons (an
“Assignee”) and after any such assignment/transfer the expression the “Lender”
shall be deemed to include such assignees/transferees to the extent or their
respective interests; provided that any transfer of all or part of the Lender’s
obligations may only be effected if the transferee shall undertake to become
bound by the terms of this Agreement and thereafter that transferee alone shall
be obliged to perform that portion of the Lender’s obligations which corresponds
to its interest; provided further that ABN AMRO shall at all times hold not less
than 50% of the aggregate principal amount of the Loans. Upon request, the
Borrower shall execute and deliver any documents reasonably necessary or
appropriate to give effect to such assignment and to provide for the
administration of this Agreement after giving effect thereto. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 9.07(b) and, to
the extent expressly contemplated hereby, the Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
Subsequent to any assignment by the Lender to an Assignee, the Lender will
notify the Borrower of such assignment.


(b) The Lender may at any time, without acknowledgement by, or notice to, any
Obligor, sell participations to any Person (other than any Obligor or any of the
Obligor’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of the Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans); provided that
(i) the Lender’s and each Obligor’s obligations under this Agreement shall
remain unchanged, (ii) the Lender shall remain solely responsible to the
Borrower for the performance of such obligations and (iii) each Obligor shall
continue to deal solely and directly with the Lender in connection with the
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which the Lender sells such a participation shall provide
that the Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that the
Lender will not, without an acknowledgement by the Participant, agree to any
amendment, waiver or other modification that would (i) postpone any date upon
which any payment of money is scheduled to be made to such Participant, (ii)
reduce the principal, interest, fees or other amounts payable to such
Participant (provided, however, that the Lender may, without an acknowledgement
by the Participant, waive the right to be paid interest at the Default Rate) or
(iii) release all or substantially all of the Collateral. Subject to Section
9.07(c), each Obligor agrees that each Participant shall be entitled to the
benefits of Section 3.01, 3.04 and 3.05 to the same extent as if it were the
Lender and had acquired its interest by assignment. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.09 as
though it were the Lender.


 
35

--------------------------------------------------------------------------------

 
 
(c) A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the Lender would have been entitled to receive
with respect to the participation sold to such Participant, unless the sale of
the participation to such Participant is acknowledged by the Borrower in
writing.


(d) The Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of the
Lender; provided that no such pledge or assignment shall release the Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
the Lender as a party hereto.


(e) The Borrower and its Related Parties shall use their respective reasonable
best efforts to facilitate any selling of any participation pursuant to Section
9.07(b), including by promptly providing any information requested by the Lender
for the benefit of any potential Participant.
 
Section 9.08. Confidentiality. The Lender agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
Article 10 to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential); Article 11 to the extent requested by any regulatory authority;
Article 12 to the extent required by applicable laws or regulations or by any
subpoena or similar legal process; Article 13 to any other party to this
Agreement; Article 14 in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder; Article 15 subject to an agreement containing provisions
substantially the same as those of this Section 9.08 (i) any Assignee of or
Participant in, or any prospective Assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any direct or indirect
contractual counterparty or prospective counterparty (or such contractual
counterparty’s or prospective counterparty’s professional advisor) to any credit
derivative transaction relating to obligations of any Obligor; Article 16 with
the consent of each Obligor; or Article 17 to the extent such Information (i)
becomes publicly available other than as a result of a breach of this Section
9.08 or (ii) becomes available to the Lender on a nonconfidential basis from a
source other than any Obligor. In addition, the Lender may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to the Lender in connection with the administration and management of
this Agreement, the other Loan Documents, the Commitment and the Loans.


 
36

--------------------------------------------------------------------------------

 
 
For the purposes of this Section 9.08, “Information” means all information
received from any Obligor relating to such Obligor or its business, other than
any such information that is available to the Lender on a nonconfidential basis
prior to disclosure by such Obligor; provided that in the case of information
received from any Obligor after the date hereof, such information is clearly
identified in writing at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section 9.08 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
 
Section 9.09. Set-off. In addition to any rights and remedies of the Lender
provided by law, upon the occurrence and during the continuance of any Event of
Default, but subject to Article 3 and Article 9, the Lender is authorized at any
time and from time to time, without prior notice to any Obligor, any such notice
being waived by each Obligor to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held by, and other indebtedness at any time owing by, the
Lender to or for the credit or the account of any Obligor against any and all
Obligations owing to the Lender hereunder or under any other Loan Document, now
or hereafter existing, irrespective of whether or not the Lender shall have made
demand under this Agreement or any other Loan Document and although such
Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or indebtedness. The Lender agrees
promptly to notify each Obligor after any such set-off and application;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application.
 
Section 9.10. Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Lender exceeds the Maximum Rate, the
Lender may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
 
Section 9.11. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
Section 9.12. Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Lender in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.
 
 
37

--------------------------------------------------------------------------------

 
 
Section 9.13. Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Lender,
regardless of any investigation made by the Lender or on its behalf and
notwithstanding that the Lender may have had notice or knowledge of any Default
at the time of any Loan, and shall continue in full force and effect as long as
any Loan or any other Obligation hereunder shall remain unpaid or unsatisfied.
 
Section 9.14. Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
Section 9.15. Governing Law. 


(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE LENDER SHALL RETAIN ALL RIGHTS
ARISING UNDER FEDERAL LAW.


(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN
THE BOROUGH OF MANHATTAN, NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH
OBLIGOR AND THE LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO
THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OBLIGOR AND THE LENDER
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH OBLIGOR AND THE
LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH
MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE. EACH OBLIGOR
AGREES THAT A FINAL JUDGMENT IN ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT SHALL BE CONCLUSIVE AND BINDING UPON IT AND WILL BE GIVEN EFFECT IN
ANY OTHER JURISDICTION TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW AND MAY
BE ENFORCED IN ANY COURT TO THE JURISDICTION OF WHICH SUCH OBLIGOR IS OR MAY BE
SUBJECT BY A SUIT UPON SUCH JUDGMENT; PROVIDED THAT SERVICE OF PROCESS IS
EFFECTED UPON IT IN ONE OF THE MANNERS SPECIFIED HEREIN OR AS OTHERWISE
PERMITTED BY LAW.
 
 
38

--------------------------------------------------------------------------------

 
 
Section 9.16. Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
 
Section 9.17. New York Process Agent. Without prejudice to any other mode of
service allowed under any relevant Law each Obligor:


(a) irrevocably appoints CT Corporation System, located at 111 Eighth Avenue,
New York, NY 10011 as its agent for service of process in relation to any
proceedings before the courts of the State of New York sitting in the Borough of
Manhattan, New York City or of the United States for the Southern District of
such State in connection with this Agreement; and


(b) agrees that failure by a process agent to notify the relevant Obligor of the
process will not invalidate the proceedings concerned.
 
Section 9.18. Obligation Currency. The obligation of the Obligors to make
payments pursuant to this Agreement is in US Dollars (the “Obligation Currency”)
and such obligation shall not be discharged or satisfied by any tender or
recovery pursuant to any judgment expressed in any currency other than the
Obligation Currency or any other realization in such other currency, whether as
proceeds of set-off, security, guarantee, distributions, or otherwise, except to
the extent to which such tender, recovery or realization shall result in the
receipt by the party which is to receive such payment of the full amount of the
Obligation Currency expressed to be payable hereunder. The Obligor liable to
make such payment agrees to indemnify the party which is to receive such payment
for the amount (if any) by which such receipt shall fall short of the full
amount of the Obligation Currency expressed to be payable hereunder and the
party which is to receive such payment agrees to pay to the party liable to make
such payment the amount (if any) by which such receipt shall exceed the full
amount of the Obligation Currency, and, in each case, such obligation shall not
be affected by judgment being obtained for any other sums due under this
Agreement. The parties agree that the rate of exchange which shall be used to
determine if such tender, recovery or realization shall result in the receipt by
the party which is to receive such payment of the full amount of the Obligation
Currency expressed to be payable hereunder shall be the noon buying rate in New
York City for cable transfers in foreign currencies as certified for customs
purposes by the Federal Reserve Bank of New York for the business day (being a
day (excluding Saturdays and Sundays) on which banks are generally open in New
York) preceding that on which the judgment becomes a final judgment.


 
39

--------------------------------------------------------------------------------

 
 
ARTICLE 10
GUARANTEES
 
Section 10.01. The Guarantees. Each Individual Guarantor hereby, jointly and
severally, unconditionally and absolutely guarantees the full and punctual
payment (whether at stated maturity, upon acceleration or otherwise) of the
principal of and interest on the Loan made to the Borrower pursuant to this
Agreement, and the full and punctual payment of all other amounts payable by the
Borrower under the Loan Documents. Upon failure by the Borrower to pay
punctually any such amount, each Individual Guarantor shall forthwith on demand
pay the amount not so paid at the place and in the manner specified in this
Agreement.
 
Section 10.02. Guaranty Unconditional. The obligations of each Individual
Guarantor hereunder shall be unconditional and absolute and, without limiting
the generality of the foregoing, shall not be released, discharged or otherwise
affected by:


(a) any extension, renewal, settlement, compromise, waiver or release in respect
of any obligation of any other Obligor under any Loan Document, by operation of
law or otherwise;


(b) any modification or amendment of or supplement to any Loan Document;


(c) any release, impairment, non-perfection or invalidity of any direct or
indirect security for any obligation of any other Obligor under any Loan
Document;


(d) any change in the corporate existence, structure or ownership of any other
Obligor, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any other Obligor or its assets or any resulting release or
discharge of any obligation of any other Obligor contained in any Loan Document;


(e) the existence of any claim, set-off or other rights which such Individual
Guarantor may have at any time against any other Obligor, the Lender or any
other Person, whether in connection herewith or any unrelated transactions;
provided that nothing herein shall prevent the assertion of any such claim by
separate suit or compulsory counterclaim;


(f) any invalidity or unenforceability relating to or against any other Obligor
for any reason of any Loan Document, or any provision of applicable law or
regulation purporting to prohibit the payment by any other Obligor of the
principal of or interest on the Loan or any other amount payable by it under any
Loan Document; or


 
40

--------------------------------------------------------------------------------

 
 
(g) any other act or omission to act or delay of any kind by any other Obligor,
any Lender or any other Person or any other circumstance whatsoever which might,
but for the provisions of this paragraph, constitute a legal or equitable
discharge of such Individual Guarantor’s obligations hereunder.


Each Individual Guarantor agrees, jointly and severally, as a primary obligation
to indemnify the Lender from time to time on demand from and against any loss
incurred by the Lender as a result of any such obligation or liability of any
Individual Guarantor set forth in the preceding sentence being or becoming void,
voidable, unenforceable or ineffective or being or becoming suspended (whether
pursuant to any rehabilitation, reorganization or moratorium proceedings or
otherwise) as against such Individual Guarantor for any reason whatsoever,
whether or not known to the Lender, the amount of such loss being the amount
which the Lender would otherwise have been entitled to recover from such
Individual Guarantor.
 
Section 10.03. Discharge Only Upon Payment in Full; Reinstatement in Certain
Circumstances. Each Individual Guarantor’s obligations hereunder shall remain in
full force and effect until the Commitment shall have terminated and the
principal of and interest on any Loan and all other amounts payable by the
Borrower under the Loan Documents shall have been paid in full. If at any time
any payment of the principal of or interest on any Loan or any other amount
payable by the Borrower under the Loan Documents is rescinded or must be
otherwise restored or returned upon the insolvency, bankruptcy or reorganization
of any Obligor or otherwise, each Individual Guarantor’s obligations hereunder
with respect to such payment shall be reinstated at such time as though such
payment had been due but not made at such time.
 
Section 10.04. Waiver by the Individual Guarantors. Each Individual Guarantor
irrevocably waives acceptance hereof, presentment, demand, protest and any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against any other Obligor or any other Person.
 
Section 10.05. Subrogation. Upon making any payment with respect to the Borrower
hereunder, each Individual Guarantor shall be subrogated to the rights of the
payee against such Borrower with respect to such payment; provided that no
Individual Guarantor shall enforce any payment by way of subrogation unless all
amounts of principal of and interest on any Loan and all other amounts payable
under the Loan Documents have been paid in full.
 
Section 10.06. Stay of Acceleration. If acceleration of the time for payment of
any amount payable by the Borrower under the Loan Documents is stayed upon
insolvency, bankruptcy or reorganization of the Borrower, all such amounts
otherwise subject to acceleration under the terms of this Agreement shall
nonetheless be payable by each Individual Guarantor hereunder forthwith on
demand by the Lender.


 
41

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 

 
SYNUTRA INTERNATIONAL, INC.
         
By: _______________________________________
Name:
Title:



 
42

--------------------------------------------------------------------------------

 



 
LIANG ZHANG
 
 
_______________________________________
 
Name in Chinese: 张亮
PRC passport number: G14902730
 
 
 
 
in the presence of
 
 
_______________________________________
 
Witness
Name:



 
43

--------------------------------------------------------------------------------

 



 
XIUQING MENG
 
 
_______________________________________
 
Name in Chinese: 孟秀清
Hong Kong Special Administrative Region passport number: DA9001206
 
 
 
 
in the presence of
 
 
_______________________________________
 
Witness
Name:



 
44

--------------------------------------------------------------------------------

 



 
ABN AMRO BANK N.V., HONG KONG BRANCH, as Lender
         
By: _______________________________________
Name:
Title:
         
By: _______________________________________
Name:
Title:
         
ABN AMRO BANK N.V., HONG KONG BRANCH, as Collateral Agent
         
By: _______________________________________
Name:
Title:
         
By: _______________________________________
Name:
Title:



 
45

--------------------------------------------------------------------------------

 
Schedule 5.10


SUBSIDIARIES OF THE BORROWER
 
No
 
Name of the Subsidiaries
 
Place of Incorporation
 
Shareholder Structure
1.
 
Synutra, Inc.
 
Illinois, U.S.A.
 
100% owned by Synutra International, Inc.
2.
 
Hunan Synutra Dairy Co., Ltd.1 
 
PRC
 
70% owned by Qingdao ST George Dairy Co., Ltd; 30% owned by Synutra
International, Inc.
3.
 
Inner Mongolia Sheng Yuan Food Co., Ltd.
 
PRC
 
100% owned by Synutra International, Inc.
4.
 
Mei Tai Technology (Qingdao) Co., Ltd.
 
PRC
 
100% owned by Synutra International, Inc.
5.
 
Qingdao ST George Dairy Co., Ltd.
 
PRC
 
100% owned by Synutra, Inc.
6.
 
Qingdao Sheng Yuan Dairy Co., Ltd.
 
PRC
 
100% owned by Synutra, Inc.
7.
 
Luobei Sheng Yuan Dairy Co., Ltd.
 
PRC
 
100% owned by Synutra, Inc.
8.
 
Beian Yi Pin Dairy Co., Ltd.
 
PRC
 
100% owned by Synutra, Inc.
9.
 
Zhangjiakou Sheng Yuan Dairy Co., Ltd.
 
PRC
 
100% owned by Synutra, Inc.
10.
 
Inner Mongolia Meng Yuan Food Co., Ltd.
 
PRC
 
100% owned by Zhangjiakou Sheng Yuan Dairy Co., Ltd.

 
 

--------------------------------------------------------------------------------

1 Hunan Synutra is now in the process of liquidation.
 
S-1

--------------------------------------------------------------------------------

 

CORPORATE CHART OF THE BORROWER


[chart.jpg]


*Hunan Synutra is now in the process of liquidation

 
 
S-2

--------------------------------------------------------------------------------

 


EXISTING LIENS


SYNUTRA INTERNATIONAL, INC.:


None


SUBSIDIARIES:



(A)
Qingdao ST George Dairy Co. Ltd.



1. With respect to the loan of RMB40,000,000 extended by China Construction Bank
Economy and Development Zone Branch, Qingdao City on November 16, 2006 to the
entity, the entity has mortgaged its land use right and its building located on
the relevant land for a loan of RMB40,000,000. The land in relation to the land
use right is located in Road West, No 18, South to Century Avenue, Jiaonan City,
Shandong Province. Certificate of the land use right is numbered
Nanguoyong(2002)zi No.4835. The building is located in South to Century Avenue
Jiaonan City with a Property Mortgage Certificate numbered Nanfangdigongzi No
1268.


2. With respect to the loan of RMB24,000,000 extended by Agricultural Bank of
China Zhangbei Branch on March 29, 2007 to Zhangjiakou Shengyuan Dairy Co.,
Ltd., the entity has provided guarantee for the loan. Scope of the debt
guaranteed include principal and accrued cost as well.



(B)
Qingdao Shengyuan Dairy Co. Ltd.



1. With respect to the loan of RMB20,000,000 extended by Hengfeng Bank Economy
and Development Zone Branch, Qingdao City on October 26, 2006 to Qingdao ST
George Dairy Co. Ltd., the entity has provided guarantees for the loan. Scope of
the debt guaranteed include principal and accrued cost as well.


2. With respect to the loan of RMB20,000,000 extended by Agricultural Bank of
China Zhangbei Branch, in December, 2006 to Zhangjiakou Shengyuan Dairy Co.,
Ltd., the entity has provided guarantees for the loan. Scope of the debt
guaranteed includes principal and accrued cost as well.



(C)
Zhangjiakou Shengyuan Dairy Co., Ltd.



The entity has entered into a ceiling mortgage contract with Agricultural Bank
of China Zhangbei Branch in July 5, 2006, to mortgage its land use rights,
buildings and equipments for the loans (maximum of RMB80,000,000) over the
period from July 5, 2006 to July 5, 2009. The land in relation to the land use
right is located in Chabei Administration Zone, Zhangjiakou City, Hebei
Province, and certificate of the land use right is numbered
Zhangshichaguoyong2004zi No.0001. The mortgaged buildings are located Chabei
Administration Zone, Zhangjiakou City, Hebei Province with a ownership
certificate numbered Zhangfangquanzhengchazi No. 001027. The mortgaged
equipments include an imported production line and a set of boiler. Such
mortgage is registered with Zhangjiakou Commercial and Industry Administration,
Chabei Branch, and is evidenced by a registration certificate numbered
(2006)dizi No.002.


 
S-3

--------------------------------------------------------------------------------

 
 
ZHANG LIANG:


None


MENG XIUQING:


None


 
S-4

--------------------------------------------------------------------------------

 
SCHEDULE 9.02


NOTICE ADDRESSES AND LENDING OFFICE


BORROWER:


c/o Synutra International, Inc.
2275 Research Blvd, Suite 500
Rockville, MD 20850, USA
Attn: Weiguo Zhang
Telephone: +1-301-840-3888 / +1-202-246-8818
Facsimile: +1-301-987-2344
E-mail: wzhang@synutra.com


INDIVIDUAL GUARANTORS:


Liang Zhang
Shenglong Garden
No. 103 Dongluyuan
Tongzhou District
Beijing, 101101, PRC
Telephone: +86-10-5869-3222
Facsimile: +86-10-5869-3221
E-mail: zhangliang@vip.sina.com


Xiuqing Meng
c/o Liang Zhang
Shenglong Garden
No. 103 Dongluyuan
Tongzhou District
Beijing, 101101, PRC
Telephone: +86-10-5869-3222
Facsimile: +86-10-5869-3221
E-mail: sherrymeng@yahoo.com


LENDER:


ABN AMRO Bank N.V., Hong Kong Branch
38/F, Cheung Kong Centre
2 Queen’s Road Central
Hong Kong
Attention: Shirley Yiu, Helen Fei, Carlos Wong, Clarice Tsang, Jessamine Lam
Telephone: +852-2700-3209/3211/3297/3452/3281
Facsimile: +852-2700-3202/3836/3300

E-mail:
shirley.yiu@hk.abmamro.com; helen.fei@hk.abnamro.com;
carlos.wong@hk.abnamro.com; clarice.tsang@hk.abnamro.com;
jessamine.lam@hk.abnamro.com



 
S-5

--------------------------------------------------------------------------------

 
EXHIBIT A


FORM OF COLLATERAL AGREEMENT


COLLATERAL AGREEMENT


AGREEMENT dated as of April 19, 2007 (this “Agreement”) among BEAMS POWER
INVESTMENT LIMITED, an International Business Companies Act company
re-registered as a BVI business company organized under the laws of the British
Virgin Islands (the “Lien Grantor”), SYNUTRA INTERNATIONAL, INC., a Delaware
corporation (the “Issuer”) and ABN AMRO BANK N.V., HONG KONG BRANCH as lender
(the “Lender”) and as collateral agent (the “Collateral Agent”).


W I T N E S S E T H :


WHEREAS, the Obligors (as defined therein) and the Lender are parties to a Loan
Agreement of even date herewith (as the same may be amended from time to time,
the “Loan Agreement”) providing for credit extensions to and on behalf of the
Issuer;


WHEREAS, all of the equity interests in the Lien Grantor are owned by certain of
the Obligors under the Loan Agreement; and


WHEREAS, in order to induce the Lender to enter into the Loan Agreement, the
Lien Grantor has agreed to grant a continuing security interest in and to the
Collateral (as hereafter defined) to secure the Obligors’ obligations under the
Loan Agreement;


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


Section 1. Definitions.


(a) Terms Defined in the Loan Agreement. Terms defined in the Loan Agreement and
not otherwise defined herein shall have, as used herein, the respective meanings
provided for therein.


(b) Additional Definitions. The following additional terms, as used herein, have
the following meanings:


“Acceleration Default” means an Event of Default which either (i) results in
acceleration of the maturity of some or all of the Obligations or (ii) arises
from a failure to pay the principal amount of some or all of the Obligations at
final maturity.


“BC Act” has the meaning specified in Section 5(b).


“Collateral” has the meaning assigned to such term in Section 3(a).


 
A-1

--------------------------------------------------------------------------------

 
 
“Default” and “Event of Default” have the meanings assigned such terms under the
Loan Agreement and, for purposes of this Agreement only, Event of Default shall
also include any payment defaults by the Issuer or the Lien Grantor arising
under any other Loan Document.


“Issuer” has the meaning specified in the introductory paragraph hereto.


“Pledged Stock” means (i) the 25,000,000 shares of common stock of the Issuer
owned by the Lien Grantor as of the date hereof and (ii) any other capital stock
required to be pledged to the Collateral Agent pursuant to Section 3(b).


“Post-Petition Interest” means any interest that accrues after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency
or reorganization of any Obligor (or would accrue but for the operation of
applicable bankruptcy or insolvency laws), whether or not such interest is
allowed or allowable as a claim in any such proceeding.


“Proceeds” means all proceeds of, and all other profits, products, rents or
receipts, in whatever form, arising from the collection, sale, lease, exchange,
assignment, licensing or other disposition of, or other realization upon, any
Collateral, including all claims of the Lien Grantor against third parties for
loss of, damage to or destruction of, or for proceeds payable under, or unearned
premiums with respect to, policies of insurance in respect of, any Collateral.


“Register of Charges” has the meaning specified in Section 5(b).


“Registrar” has the meaning specified in Section 5(c).


“Secured Obligations” means the obligations secured under this Agreement
including (i) the Obligations, (ii) any note issued pursuant to any of the Loan
Documents and (iii) any renewals or extensions of any of the foregoing.


“Security Interests” means the security interests in the Collateral granted
hereunder securing the Secured Obligations.


“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of the Security Interests on any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than New York, “UCC” means the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the provisions hereof relating
to such perfection, effect of perfection or non-perfection or priority.


Unless otherwise defined herein or in the Loan Agreement, or unless the context
otherwise requires, all terms used herein which are defined in the UCC as in
effect on the date hereof shall have the meanings therein stated.


(c) Terms Generally. The definitions of terms herein (including those
incorporated by reference to the UCC or to another document) apply equally to
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun includes the corresponding masculine, feminine and neuter
forms. The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”. The word “will” shall be construed
to have the same meaning and effect as the word “shall”. Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (iii) the words “herein”, “hereof” and “hereunder”, and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Sections, Exhibits and Schedules shall be construed to refer to Sections of, and
Exhibits and Schedules to, this Agreement, and (v) the word “property” shall be
construed to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.


 
A-2

--------------------------------------------------------------------------------

 
 
Section 2. Representations and Warranties. The Lien Grantor represents and
warrants as follows:


(a) Title to Pledged Stock. The Lien Grantor owns all of the Pledged Stock, free
and clear of any Liens other than the Security Interests. All of the Pledged
Stock has been duly authorized and validly issued, and is fully paid and
non-assessable, and is not subject to options to purchase, claims or similar
rights of any Person. The Lien Grantor is not and will not become a party to or
otherwise bound by any agreement, other than this Agreement, which restricts in
any manner the rights of the Lender, the Collateral Agent or any present or
future holder of any of the Pledged Stock with respect thereto.


(b) Pledged Stock. As of the date hereof, the Pledged Stock represents at least
49.9% of the issued and outstanding common stock of the Issuer.


(c) Validity, Perfection and Priority of Security Interests. Upon delivery of
the certificates representing the Pledged Stock to the Collateral Agent or its
designee in accordance with Section 4 hereof, the Collateral Agent will have a
valid and perfected security interest in the Collateral subject to no prior
Lien. Except as set forth in Section 5, no registration, recordation or filing
with any governmental body, agency or official is required in connection with
the execution or delivery of this Agreement or necessary for the validity or
enforceability hereof or for the perfection or enforcement of the Security
Interests. Neither the Lien Grantor nor any of its Subsidiaries has performed or
will perform any acts which could prevent the Collateral Agent from enforcing
any of the terms and conditions of this Agreement or which would limit the
Collateral Agent in any such enforcement.


(d) Lien Grantor and UCC Filing Locations. The Lien Grantor is duly organized,
validly existing and in good standing under the laws of the British Virgin
Islands.


(e) Authorization; No Contravention. The execution, delivery and performance by
the Lien Grantor of this Agreement has been duly authorized by all necessary
corporate action on its part, and does not and will not contravene the terms of
its Organization Documents. The execution, delivery and performance by the Lien
Grantor of this Agreement does not and will not (a) conflict with or result in
any breach or contravention of, or the creation of any Lien (other than those
contemplated hereby) under (i) any Contractual Obligation to which the Lien
Grantor is a party or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which the Lien Grantor or its
property is subject or (b) violate any Law applicable to the Lien Grantor, this
Agreement or any of the transactions contemplated hereby.


 
A-3

--------------------------------------------------------------------------------

 
 
(f) Governmental Authorization; Other Consents. Except as set forth in Section
5, no approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, the Lien Grantor or the Collateral of this Agreement or any
other Loan Document.


(g) Binding Effect. This Agreement has been duly executed and delivered by the
Lien Grantor. The Agreement constitutes a legal, valid and binding obligation of
the Lien Grantor, enforceable against it in accordance with its terms.


Section 3. The Security Interests. In order to secure the full and punctual
payment of the Secured Obligations in accordance with the terms thereof, and to
secure the performance of all the obligations of the Lien Grantor and the Issuer
hereunder:


(a) The Lien Grantor hereby assigns and pledges to and with the Collateral Agent
for the benefit of the Lender and grants to the Collateral Agent for the benefit
of the Lender a security interest in the Pledged Stock, and all of its rights
and privileges with respect to the Pledged Stock, and all income and profits
thereon, and all interest, dividends and other payments and distributions with
respect thereto, and all Proceeds of the foregoing (the “Collateral”).
Contemporaneously with the execution and delivery hereof, the Lien Grantor is
delivering the certificates representing the Pledged Stock in pledge hereunder.


(b) In the event that the Issuer at any time issues any additional or substitute
shares of capital stock of any class to the Lien Grantor, the Lien Grantor will
immediately (i) pledge and deposit with the Collateral Agent certificates, if
any, representing a pro rata portion of such shares as additional security for
the Secured Obligations that is equal to the ratio of the Pledged Stock to the
aggregate shares of common stock of the Issuer owned by the Lien Grantor on the
date hereof and (ii) take all other steps required to grant or maintain, as
applicable, a first priority security interest in such shares to the Collateral
Agent for the benefit of the Lender. All such shares constitute Pledged Stock
and are subject to all provisions of this Agreement.


(c) The Security Interests are granted as security only and shall not subject
the Collateral Agent or the Lender to, or transfer or in any way affect or
modify, any obligation or liability of the Lien Grantor with respect to any of
the Collateral or any transaction in connection therewith.


Section 4. Delivery of Pledged Stock. All certificates representing Pledged
Stock delivered to the Collateral Agent or its designee by the Lien Grantor
pursuant hereto shall be (x) in suitable form for transfer by delivery, or shall
be accompanied by duly executed instruments of transfer or assignment in blank,
with signatures appropriately guaranteed, and accompanied by any required
transfer tax stamps, all in form and substance satisfactory to the Collateral
Agent and (y) accompanied by a completed notice to the stock transfer agent of
the Issuer as contemplated by Section 17 below.


 
A-4

--------------------------------------------------------------------------------

 
 
Section 5. Further Assurances. Section 1 The Lien Grantor agrees that it will,
at its expense and in such manner and form as the Collateral Agent may
reasonably require, execute, deliver, file and record any financing statement,
specific assignment or other paper and take any other action that may be
necessary or desirable, or that the Collateral Agent may reasonably request, in
order to create, preserve, perfect or validate any Security Interest or to
enable the Collateral Agent to exercise and enforce its rights hereunder with
respect to any of the Collateral. To the extent permitted by applicable law, the
Lien Grantor hereby authorizes the Collateral Agent to execute and file, in the
name of the Lien Grantor or otherwise, financing statements (which may be
carbon, photographic, photostatic or other reproductions of this Agreement or of
a financing statement relating to this Agreement) which the Collateral Agent in
its reasonable discretion may deem necessary or appropriate to further perfect
the Security Interests.


(a) The Lien Grantor agrees that it will not change Section 2 its name, identity
or corporate structure in any manner or Section 3 the location of its chief
executive office unless it shall have given the Collateral Agent not less than
30 days’ prior notice thereof (or such shorter period consented to by the
Collateral Agent in its sole discretion).


(b) The Lien Grantor shall enter, or shall procure the entry, in its register of
relevant charges (the “Register of Charges”) maintained by the Lien Grantor
pursuant to Part VIII of the BVI Business Companies Act, 2004 (as the same may
be amended from time to time) (the “BC Act”) such particulars regarding the
charge created by this Agreement as are specified in section 162 of the BC Act
(or any similar provision in any statute pursuant to which the Lien Grantor is
incorporated or existing from time to time) and submit a copy of such revised
Register of Charges to its registered agent in the British Virgin Islands to
keep at the Lien Grantor’s registered office and at the office of its registered
agent in the British Virgin Islands.


(c) The Lien Grantor shall make an application, or procure that an application
is made, in the approved form to the Registrar of Corporate Affairs in the
British Virgin Islands (the “Registrar”) to register the charge created by this
Agreement in the register of registered charges kept by the Registrar for the
Lien Grantor and, forthwith upon receipt by the Lien Grantor of the certificate
of registration of the charge issued by the Registrar, send a copy of such
certificate of registration to the Issuer and the Collateral Agent.


Section 6. Record Ownership of Pledged Stock. The Collateral Agent may at any
time or from time to time, in its sole discretion, cause any or all of the
Pledged Stock to be transferred of record into the name of the Collateral Agent
or its nominee. The Lien Grantor will promptly give to the Collateral Agent
copies of any notices or other communications received by it with respect to
Pledged Stock registered in the name of the Lien Grantor and the Collateral
Agent will promptly give to the Lien Grantor copies of any notices and
communications received by the Collateral Agent with respect to Pledged Stock
registered in the name of the Collateral Agent or its nominee.


Section 7. Right to Receive Distributions on Collateral. The Collateral Agent
shall have the right to receive and, during the continuance of any Default, to
retain as Collateral hereunder all dividends and other payments and
distributions made upon or with respect to the Collateral and the Lien Grantor
shall take all such action as the Collateral Agent may deem necessary or
appropriate to give effect to such right. All such dividends and other payments
and distributions which are received by the Lien Grantor shall be received in
trust for the benefit of the Collateral Agent and the Lender and, if the
Collateral Agent so directs during the continuance of a Default, shall be
segregated from other funds of the Lien Grantor and shall, forthwith upon demand
by the Collateral Agent during the continuance of a Default, be paid over to the
Collateral Agent as Collateral in the same form as received (with any necessary
endorsement). After all Defaults have been cured, the Collateral Agent’s right
to retain dividends, interest and other payments and distributions under this
Section 7 shall cease and the Collateral Agent shall pay over to the Lien
Grantor any such Collateral retained by it during the continuance of a Default.


 
A-5

--------------------------------------------------------------------------------

 
 
Section 8. Right to Vote Pledged Stock. Unless an Acceleration Default shall
have occurred and be continuing, the Lien Grantor shall have the right, from
time to time, to vote and to give consents, ratifications and waivers with
respect to the Pledged Stock, and the Collateral Agent shall, upon receiving a
written request from the Obligor accompanied by a certificate signed by its
principal financial officer stating that no Default has occurred and is
continuing, deliver to the Lien Grantor or as specified in such request such
proxies, powers of attorney, consents, ratifications and waivers in respect of
any of the Pledged Stock which is registered in the name of the Collateral Agent
or its nominee as shall be specified in such request and be in form and
substance satisfactory to the Collateral Agent.


If an Acceleration Default shall have occurred and be continuing, the Collateral
Agent shall have the right to the extent permitted by law and the Lien Grantor
shall take all such action as may be necessary or appropriate to give effect to
such right, to vote and to give consents, ratifications and waivers, and take
any other action with respect to any or all of the Pledged Stock with the same
force and effect as if the Collateral Agent were the absolute and sole owner
thereof.


Section 9. General Authority. The Lien Grantor hereby irrevocably appoints the
Collateral Agent its true and lawful attorney, with full power of substitution,
in the name of the Lien Grantor, the Collateral Agent, the Lender or otherwise,
for the sole use and benefit of the Collateral Agent and the Lender, but at the
expense of the Lien Grantor, to the extent permitted by law to exercise, at any
time and from time to time while an Event of Default has occurred and is
continuing, all or any of the following powers with respect to all or any of the
Collateral:


(a) to demand, sue for, collect, receive and give acquittance for any and all
monies due or to become due upon or by virtue thereof,


(b) to settle, compromise, compound, prosecute or defend any action or
proceeding with respect thereto,


(c) to sell, transfer, assign or otherwise deal in or with the same or the
proceeds or avails thereof, as fully and effectually as if the Collateral Agent
were the absolute owner thereof, and


(d) to extend the time of payment of any or all thereof and to make any
allowance and other adjustments with reference thereto;


provided that the Collateral Agent (x) shall not sell or otherwise dispose of
the Pledged Stock unless an Acceleration Default has occurred and is continuing
and (y) shall give the Lien Grantor at least ten days’ prior written notice of
the time and place of any public sale thereof or the time after which any
private sale or other intended disposition thereof will be made. Any such notice
shall (i) contain the information specified in UCC Section 9-613, (ii) be
authenticated and (iii) be sent to the parties required to be notified pursuant
to UCC Section 9-611(c); provided that, if the Collateral Agent fails to comply
with this sentence in any respect, its liability for such failure shall be
limited to the liability (if any) imposed on it as a matter of law under the
UCC.


 
A-6

--------------------------------------------------------------------------------

 
 
Section 10. Remedies upon Event of Default. If any Event of Default shall have
occurred and be continuing, the Collateral Agent may exercise on behalf of the
Lender all the rights of a secured party under the UCC (whether or not in effect
in the jurisdiction where such rights are exercised) and, in addition, the
Collateral Agent may, without being required to give any notice, except as
herein provided or as may be required by mandatory provisions of law, (i) apply
the cash, if any, then held by it as Collateral as specified in Section 13 and
(ii) if there shall be no such cash or if such cash shall be insufficient to pay
all the Secured Obligations in full, but only if an Acceleration Default has
occurred and is continuing, sell the Collateral or any part thereof at public or
private sale or at any broker’s board or on any securities exchange, for cash,
upon credit or for future delivery, and at such price or prices as the
Collateral Agent may deem satisfactory. The Lender may be the purchaser of any
or all of the Collateral so sold at any public sale (or, if the Collateral is of
a type customarily sold in a recognized market or is of a type which is the
subject of widely distributed standard price quotations, at any private sale).
The Collateral Agent is authorized, in connection with any such sale, if it
deems it advisable so to do, (A) to restrict the prospective bidders on or
purchasers of any of the Pledged Stock to a limited number of sophisticated
investors who will represent and agree that they are purchasing for their own
account for investment and not with a view to the distribution or sale of any of
such Pledged Stock, (B) to cause to be placed on certificates for any or all of
the Pledged Stock or on any other securities pledged hereunder a legend to the
effect that such security has not been registered under the United States
Securities Act of 1933, as amended, and may not be disposed of in violation of
the provision of said Act, and (C) to impose such other limitations or
conditions in connection with any such sale as the Collateral Agent deems
necessary or advisable in order to comply with said Act or any other law. The
Lien Grantor will execute and deliver such documents and take such other action
as the Collateral Agent deems necessary or advisable in order that any such sale
may be made in compliance with law. Upon any such sale the Collateral Agent
shall have the right to deliver, assign and transfer to the purchaser thereof
the Collateral so sold. Each purchaser at any such sale shall hold the
Collateral so sold absolutely and free from any claim or right of whatsoever
kind, including any equity or right of redemption of the Lien Grantor which may
be waived, and the Lien Grantor, to the extent permitted by law, hereby
specifically waives all rights of redemption, stay or appraisal which it has or
may have under any law now existing or hereafter adopted. The notice (if any) of
such sale required by Section 9 shall (1) in the case of a public sale, state
the time and place fixed for such sale, (2) in the case of a sale at a broker’s
board or on a securities exchange, state the board or exchange at which such
sale is to be made and the day on which the Collateral, or the portion thereof
so being sold, will first be offered for sale at such board or exchange, and (3)
in the case of a private sale, state the day after which such sale may be
consummated. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix in the notice of such sale. At any such sale the Collateral may be sold in
one lot as an entirety or in separate parcels, as the Collateral Agent may
determine. The Collateral Agent shall not be obligated to make any such sale
pursuant to any such notice. The Collateral Agent may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for the
sale, and such sale may be made at any time or place to which the same may be so
adjourned. In the case of any sale of all or any part of the Collateral on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the selling price is paid by the purchaser thereof, but
the Collateral Agent shall not incur any liability in the case of the failure of
such purchaser to take up and pay for the Collateral so sold and, in the case of
any such failure, such Collateral may again be sold upon like notice. The
Collateral Agent, instead of exercising the power of sale herein conferred upon
it, may proceed by a suit or suits at law or in equity to foreclose the Security
Interests and sell the Collateral, or any portion thereof, under a judgment or
decree of a court or courts of competent jurisdiction.


 
A-7

--------------------------------------------------------------------------------

 
 
Section 11. Expenses. Each of the Lien Grantor and the Issuer jointly and
severally agrees that it will forthwith upon demand pay to the Collateral Agent:


(a) the amount of any taxes which the Collateral Agent may have been required to
pay by reason of the Security Interests or to free any of the Collateral from
any Lien thereon, and


(b) the amount of any and all out-of-pocket expenses, including the fees and
disbursements of counsel and of any other experts, which the Collateral Agent
may incur in connection with Section 4 the administration or enforcement of this
Agreement, including such expenses as are incurred to preserve the value of the
Collateral and the validity, perfection, rank and value of any Security
Interest, Section 5 the collection, sale or other disposition of any of the
Collateral, Section 6 the exercise by the Collateral Agent of any of the rights
conferred upon it hereunder or Section 7 any Default or Event of Default.


Any such amount not paid on demand shall bear interest at the rate equal to the
Default Rate and shall be treated as additional Secured Obligations hereunder.


Section 12. Limitation on Duty of Collateral Agent in Respect of Collateral;
Indemnity. Section 8 Beyond the exercise of reasonable care in the custody
thereof, the Collateral Agent shall have no duty as to any Collateral in its
possession or control or in the possession or control of any agent or bailee or
any income thereon or as to the preservation of rights against prior parties or
any other rights pertaining thereto. The Collateral Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if the Collateral is accorded treatment substantially equal to
that which it accords its own property, and shall not be liable or responsible
for any loss or damage to any of the Collateral, or for any diminution in the
value thereof, by reason of the act or omission of any agent or bailee selected
by the Collateral Agent in good faith. In no event shall the Collateral Agent be
liable to the Lien Grantor or the Issuer or any other party to this Agreement
for any consequential (being loss of business, goodwill, opportunity or profit)
or punitive loss or damages, even if advised of the possibility of such loss or
damage.


(a) Each of the Lien Grantor and the Issuer agrees to be jointly and severally
responsible for and will indemnify each of the Collateral Agent, any predecessor
Collateral Agent and their agents, employees, officers and directors for, and
hold it harmless against, any loss or liability or expense incurred by it
without negligence or willful misconduct on its part arising out of or in
connection with the acceptance or administration of this Agreement and its
duties under this Agreement, including the costs and expenses of defending
itself against any claim or liability and of complying with any process served
upon it or any of its officers in connection with the exercise or performance of
any of its powers or duties under this Agreement.


 
A-8

--------------------------------------------------------------------------------

 
 
(b) This Section 12 shall survive the termination of the Security Interests and
the release of the Collateral.


Section 13. Application of Proceeds. Upon the occurrence and during the
continuance of an Event of Default, the proceeds of any sale of, or other
realization upon, all or any part of the Collateral and any cash held shall be
applied by the Collateral Agent in the following order of priorities:


first, to pay the expenses of such sale or other realization, including
reasonable compensation to agents and counsel for the Collateral Agent, and all
expenses, liabilities and advances incurred or made by the Collateral Agent in
connection therewith, and any other unreimbursed expenses for which the
Collateral Agent or the Lender is to be reimbursed pursuant to Section 9.04 of
the Loan Agreement or Section 11 hereof and unpaid fees owing to the Collateral
Agent or the Lender under any Loan Document;


second, to pay ratably all interest (including Post-Petition Interest, to the
fullest extent permitted by applicable Law) on the Secured Obligations, until
payment in full of all such interest shall have been made;


third, to pay the unpaid principal of the Secured Obligations, until payment in
full of the principal of the Secured Obligations shall have been made;


fourth, to pay all other Secured Obligations, until payment in full of all such
other Secured Obligations shall have been made; and


finally, to payment to the Lien Grantor or its successors or assigns, or as a
court of competent jurisdiction may direct, of any surplus then remaining from
such proceeds.


The Collateral Agent may make distributions hereunder in cash or in kind or, on
a ratable basis, in any combination thereof.


Section 14. Concerning the Collateral Agent. The provisions of Article 7 of the
Loan Agreement shall inure to the benefit of the Collateral Agent in respect of
this Agreement and shall be binding upon the parties to the Loan Agreement in
such respect. In furtherance and not in derogation of the rights, privileges and
immunities of the Collateral Agent therein set forth:


(a) The Collateral Agent is authorized to take all such action as is provided to
be taken by it as Collateral Agent hereunder and all other action reasonably
incidental thereto. As to any matters not expressly provided for herein
(including, without limitation, the timing and methods of realization upon the
Collateral) the Collateral Agent shall act or refrain from acting in accordance
with written instructions from the Lender or, in the absence of such
instructions, in accordance with its discretion.


 
A-9

--------------------------------------------------------------------------------

 
 
(b) The Collateral Agent shall not be responsible for the existence, genuineness
or value of any of the Collateral or for the validity, perfection, priority or
enforceability of the Security Interests in any of the Collateral, whether
impaired by operation of law or by reason of any action or omission to act on
its part hereunder. The Collateral Agent shall have no duty to ascertain or
inquire as to the performance or observance of any of the terms of this
Agreement by the Lien Grantor.


Section 15. Appointment of Co-Collateral Agents. At any time or times, in order
to comply with any legal requirement in any jurisdiction, the Collateral Agent
may appoint another bank or trust company or one or more other persons, either
to act as co-collateral agent or co-collateral agents, jointly with the
Collateral Agent, or to act as separate collateral agent or collateral agents on
behalf of the Lender with such power and authority as may be necessary for the
effectual operation of the provisions hereof and may be specified in the
instrument of appointment (which may, in the discretion of the Collateral Agent,
include provisions for the protection of such co-collateral agent or separate
collateral agent similar to the provisions of Section 14).


Section 16. Termination of Security Interests; Release of Collateral. Upon the
repayment in full of all Secured Obligations and the termination of all lending
commitments under the Loan Agreement, the Security Interests shall terminate and
all rights to the Collateral shall revert to the Lien Grantor. At any time and
from time to time prior to such termination of the Security Interests, the
Collateral Agent may release any of the Collateral with the prior written
consent of the Lender. Upon any such termination of the Security Interests or
release of Collateral, the Collateral Agent will, at the expense of the Lien
Grantor, execute and deliver to the Lien Grantor such documents as the Lien
Grantor shall reasonably request to evidence the termination of the Security
Interests or the release of such Collateral, as the case may be, including but
not limited to a notice to the stock transfer agent of the Pledged Stock.


Section 17. Acknowledgment by the Issuer, Stop Transfer Instructions. The Issuer
hereby acknowledges the Security Interests in the Pledged Stock. The Issuer
agrees to effect or recognize any transfer of the Pledged Stock only if and to
the extent such transfer is made in accordance with the provisions of this
Agreement. Prior to the date hereof, the Issuer and the Lien Grantor have
instructed the stock transfer agent for the Pledged Stock by means of delivery
of a notice in substantially the form of Exhibit A hereto to refrain from
effecting any proposed transfer of Pledged Stock without the prior written
consent of the Collateral Agent and the Issuer has delivered a copy of such
notice, acknowledged and confirmed by the stock transfer agent, to the
Collateral Agent.


Section 18. Notices. All notices hereunder shall be (x) in the case of the Lien
Grantor; in writing (including by facsimile transmission) and mailed, faxed or
delivered to the address, facsimile number or electronic mail address specified
for notices to the Lien Grantor on Schedule A hereto, (y) in the case of the
Collateral Agent; in writing (including by facsimile transmission) and mailed,
faxed or delivered to the address, facsimile number or electronic mail address
specified for notices to Collateral Agent on Schedule A hereto and (z) in the
case of any other party, given in accordance with Section 9.02 of the Loan
Agreement.


Section 19. Waivers, Non-exclusive Remedies. No failure on the part of the
Collateral Agent to exercise, and no delay in exercising and no course of
dealing with respect to, any right under this Agreement shall operate as a
waiver thereof; nor shall any single or partial exercise by the Collateral Agent
of any right under any Loan Document preclude any other or further exercise
thereof or the exercise of any other right. The rights in this Agreement and the
other Loan Documents are cumulative and are not exclusive of any other remedies
provided by law.


 
A-10

--------------------------------------------------------------------------------

 
 
Section 20. Successors and Assigns. This Agreement is for the benefit of the
Collateral Agent and the Lender and their successors and assigns (if any), and
in the event of an assignment of all or any of the Secured Obligations, the
rights hereunder, to the extent applicable to the indebtedness so assigned, may
be transferred with such indebtedness. This Agreement shall be binding on the
Lien Grantor and its successors and assigns.


Section 21. Amendments and Waivers. Neither this Agreement nor any provision
hereof may be changed, waived, discharged or terminated orally, but only in
writing signed by the Lien Grantor and the Collateral Agent with the consent of
the Lender.


Section 22. New York Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE LENDER AND
COLLATERAL AGENT SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.


Section 23. Submission to Jurisdiction. ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK CITY OR OF THE UNITED STATES FOR
THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH PARTY HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH PARTY HERETO
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH PARTY HERETO WAIVES
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE
BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE. THE LIEN GRANTOR AGREES
THAT A FINAL JUDGMENT IN ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT SHALL BE CONCLUSIVE AND BINDING UPON IT AND WILL BE GIVEN EFFECT IN ANY
OTHER JURISDICTION TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW AND MAY BE
ENFORCED IN ANY COURT TO THE JURISDICTION OF WHICH SUCH PARTY IS OR MAY BE
SUBJECT BY A SUIT UPON SUCH JUDGMENT, PROVIDED THAT SERVICE OF PROCESS IS
EFFECTED UPON IT IN ONE OF THE MANNERS SPECIFIED HEREIN OR AS OTHERWISE
PERMITTED BY LAW.


Section 24. Waiver of Right to Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.


 
A-11

--------------------------------------------------------------------------------

 
 
Section 25. Process Agent.


Without prejudice to any other mode of service allowed under any relevant Law,
each of the Lien Grantor and the Issuer:


(a) irrevocably appoints CT Corporation System, located at 111 Eighth Avenue,
New York, NY 10011 as its agent for service of process in relation to any
proceedings before the courts of the State of New York sitting in the Borough of
Manhattan, New York City or of the United States for the Southern District of
such State in connection with this Agreement; and


(b) agrees that failure by a process agent to notify it of the process will not
invalidate the proceedings concerned.


Section 26. Severability. If any provision hereof is invalid or unenforceable in
any jurisdiction, then, to the fullest extent permitted by law, (i) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Collateral Agent and the Lender in
order to carry out the intentions of the parties hereto as nearly as may be
possible; and (ii) the invalidity or unenforceability of any provision hereof in
any jurisdiction shall not affect the validity or enforceability of such
provision in any other jurisdiction.


Section 27. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument.xxx
 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 

 
BEAMS POWER INVESTMENT LIMITED
         
By: _______________________________________
Name:
Title

 
 
A-12

--------------------------------------------------------------------------------

 
 

 
SYNUTRA INTERNATIONAL, INC.
         
By: _______________________________________
Name:
Title
         
ABN AMRO BANK N.V., HONG KONG BRANCH, as Collateral Agent
         
By: _______________________________________
Name:
Title
         
By: _______________________________________
Name:
Title
 
 
     
ABN AMRO BANK N.V., HONG KONG BRANCH, as Lender
         
By: _______________________________________
Name:
Title
 
 
     
By: _______________________________________
Name:
Title



 
A-13

--------------------------------------------------------------------------------

 
[Schedule A]


NOTICE ADDRESSES


LIEN GRANTOR:


Beams Power Investment Limited
Akara Bldg., 24 De Castro Street
Wickham Cay I,
Road Town, Tortola
British Virgin Islands
Attn: Xiuqing Meng
Facsimile: +86-10-5869-3221
E-mail: sherrymeng@yahoo.com


COLLATERAL AGENT:


ABN AMRO Bank N.V., Hong Kong Branch
38/F, Cheung Kong Center
2 Queen’s Road Central
Hong Kong


Attn: Shirley Yin / Helen Fei / Carlos Wong / Clarice Tsang / Jessamine Lam
Facsimile: +85-2-2700-3202 / 2700-3836 / 2700-3300
E-mail:
Shirley.yin@hk.abnamro.com / helen.fei@hk.abnamro.com /
carlos.wong@hk.abnamro.com / clarice.tsang@hk.abnamro.com /
jessamine.lam@hk.abnamro.com



 
A-14

--------------------------------------------------------------------------------

 
[Exhibit A]


FORM OF NOTICE OF PLEDGE OF PLEDGED STOCK TO
SYNUTRA STOCK TRANSFER AGENT


[LETTERHEAD OF ISSUER]




U.S. Stock Transfer Corporation
1745 Gardena Avenue, Suite 200
Glendale, CA 91204-2991
United States
Attention: Rich Tilton
Facsimile: +1-818-502-0057



 
Re:
Shares of Common Stock of Synutra International, Inc. - Notice of Pledge and
Limitation on Transfers



Beams Power Investment Limited and Synutra International, Inc. hereby notify
U.S. Stock Transfer Corporation that the shares evidenced by the share
certificate numbered [_____________] of Synutra International, Inc. (the
“Pledged Stock”) on the date hereof registered in the name of Beams Power
Investment Limited are pledged to ABN AMRO Bank N.V., Hong Kong Branch, as
Collateral Agent (“Collateral Agent”) under the Collateral Agreement dated April
19, 2007 among Beams Power Investment Limited, Synutra International, Inc. and
ABN AMRO Bank N.V., Hong Kong Branch, for the benefit of ABN AMRO Bank N.V.,
Hong Kong Branch as Lender under the Loan Agreement dated April 19, 2007 among
Synutra International, Inc., Liang Zhang, Xiuqing Meng and ABN AMRO Bank N.V.,
Hong Kong Branch.


Beams Power Investment Limited and Synutra International, Inc. hereby direct and
request that U.S. Stock Transfer Corporation shall not register or effect any
transfer of the Pledged Stock without the written consent of the Collateral
Agent. The direction and request set forth in the preceding sentence shall be
revocable only with the written consent of the Collateral Agent.
 
 

 
BEAMS POWER INVESTMENT LIMITED
         
By: _______________________________________
Name:
Title:

 
 
A-15

--------------------------------------------------------------------------------

 
 

 
SYNUTRA INTERNATIONAL, INC.
         
By: _______________________________________
Name:
Title:



 
A-16

--------------------------------------------------------------------------------

 
EXHIBIT B


FORM OF
LOAN DRAWDOWN NOTICE


Date: ___________, 200_



To:
ABN AMRO Bank N.V., Hong Kong Branch



Reference is made to that certain Loan Agreement dated as of April ·, 2007 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement”, the terms defined therein being used herein as
therein defined) among Synutra International, Inc. (the “Borrower”), Liang
Zhang, Xiuqing Meng and ABN AMRO Bank N.V., Hong Kong Branch, as Lender and
Collateral Agent.


The undersigned hereby requests a Loan:



1.
On                                (a Business Day).




2.
In the amount of US$




3.
By wire transfer to:



Account Name: [_______]


Account No.: [_______]


Account Type: [_______]


Bank Name: [_______]


ABA No.: [_______]


Routing No.: [_______]


SWIFT Code: [_______]


The Borrower hereby represents and warrants that the conditions specified in
Section 4.01 shall be satisfied on and as of the date of the requested Credit
Extension.
 

 
SYNUTRA INTERNATIONAL, INC.
         
By: _______________________________________
Name:
Title:



 
B-1

--------------------------------------------------------------------------------

 
EXHIBIT C


FORM OF U.S. COUNSEL OPINION


April 19, 2007


To the Lender party to the
Loan Agreement referred to below
and ABN AMRO Bank N.V., Hong Kong Branch,
as Collateral Agent



Re:
Synutra International Inc. - Loan Agreement



Ladies and Gentlemen:


We have acted as special New York counsel for Synutra International Inc., a
Delaware corporation (the “Borrower”) and the Individual Guarantors in
connection with the Loan Agreement dated as of April 19, 2007 (the “Loan
Agreement”) among the Borrower, the Individual Guarantors listed therein (the
“Individual Guarantors” and the Borrower, collectively the “Obligors”), ABN AMRO
Bank N.V., Hong Kong Branch as Lender (the “Lender”) and the Collateral Agent
(the “Collateral Agent”). We are providing this opinion to you at the request of
the Obligors pursuant to Section 4.01(a)(v) of the Loan Agreement. Except as
otherwise indicated, capitalized terms used in this opinion and defined in the
Loan Agreement will have the meanings given in the Loan Agreement.


In our capacity as such counsel, we have examined originals or copies of those
corporate and other records and documents we considered appropriate, including
the following (the documents listed in clauses (a) through (b) below
collectively being referred to herein as the “Loan Documents”):


(a) the Loan Agreement; and


(b) the Collateral Agreement dated as of April 19, 2007 (the “Collateral
Agreement”) among Beams Power Investment Ltd., an International Business
Companies Act company re-registered as a BVI business company under the laws of
the British Virgin Islands (the “Lien Grantor”), the Borrower, the Lender and
the Collateral Agent.


As to relevant factual matters, we have relied upon, among other things, each
Obligor’s and the Lien Grantor’s factual representations in the certificate by
such Obligor or the Lien Grantor, as applicable (each, an “Opinion Certificate”)
and in the Loan Documents. In addition, we have obtained and relied upon those
certificates of public officials we considered appropriate.


We have assumed the genuineness of all signatures, the authenticity of all
documents submitted to us as originals and the conformity with originals of all
documents submitted to us as copies. We have assumed that each natural person,
including each Individual Guarantor, who is a party to the transaction has
sufficient legal capacity to enter into and carry out his or her obligations
under the Agreement. To the extent each Obligor’s or the Lien Grantor’s
respective obligations depend on the enforceability of the Loan Documents
against other parties to the Loan Documents, we have assumed that the Loan
Documents are enforceable against such other parties.


 
C-1

--------------------------------------------------------------------------------

 
 
On the basis of such examination, our reliance upon the assumptions in this
opinion and our consideration of those questions of law we considered relevant,
and subject to the limitations and qualifications in this opinion, we are of the
opinion that:


(1) The Borrower is a corporation validly existing in good standing under the
laws of the State of Delaware with corporate power to enter into the Loan
Documents and to perform its obligation under the Loan Documents.


(2) The execution, delivery and performance of the Loan Documents have been duly
authorized by all necessary corporate action on the part of the Borrower, and
the Loan Documents have been duly executed and delivered by the Borrower.


(3) Each of the Loan Documents constitutes the legally valid and binding
obligation of each Obligor party thereto, and assuming the due authorization,
execution and delivery of the Collateral Agreement by the parties thereto, the
Collateral Agreement constitutes the legally valid and binding obligation of the
Lien Grantor, in each case, enforceable against such Person in accordance with
its terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or affecting creditors’ rights generally
(including, without limitation, fraudulent conveyance laws), and by general
principles of equity, including, without limitation, concepts of materiality,
reasonableness, good faith and fair dealing and the possible unavailability of
specific performance or injunctive relief, regardless of whether considered in a
proceeding in equity or at law.


(4) The execution and delivery by the Borrower of the Loan Documents to which it
is a party do not, and the Borrower’s performance of its obligations under such
Loan Documents will not (i) violate the Borrower’s certificate of incorporation
or bylaws or other constitutive documents of the Borrower, (ii) violate, breach,
or result in a default under, any existing obligation of or restriction on the
Borrower under any other agreement (the “Other Agreements”) identified in
Schedule I attached hereto, or (iii) breach or otherwise violate any existing
obligation of or restriction on the Borrower under any order, judgment or decree
of any New York or federal court or governmental authority binding on the
Borrower identified in the Opinion Certificate. If an Other Agreement is
governed by the laws of a jurisdiction other than New York, we have assumed such
Other Agreement is governed by the laws of the State of New York.


(5) The execution and delivery by the Borrower of the Loan Documents to which it
is a party do not, and the Borrower’s performance of its obligations under such
Loan Documents will not, violate the Delaware General Corporation Law or any
current New York or federal statute, rule or regulation that we have, in the
exercise of customary professional diligence, recognized as applicable to the
Borrower or to transactions of the type contemplated by the Loan Documents.


(6) No order, consent, permit or approval of any New York or federal
governmental authority that we have, in the exercise of customary professional
diligence, recognized as applicable to the Borrower or the Lien Grantor or to
transactions of the type contemplated by the Loan Documents is required on the
part of the Borrower or the Lien Grantor for the execution and delivery of, and
performance of their respective obligations under, the Loan Documents to which
it is a party, respectively, except for such as have been made or obtained.


 
C-2

--------------------------------------------------------------------------------

 
 
(7) The Collateral Agreement is effective to create in favor of the Collateral
Agent a security interest in that Collateral (which term is used in this Opinion
as such term is defined in the Collateral Agreement) of the Lien Grantor in
which a security interest may be created under Article 9 of the Uniform
Commercial Code as in effect in the State of New York (the “NY Code”).


(8) The Collateral Agreement is effective to create in favor of the Collateral
Agent a security interest in the Certificated Security (as defined below)
identified on Schedule II attached hereto under the NY Code. Upon delivery of
the security certificate representing the Certificated Security listed on
Schedule II attached hereto to the Collateral Agent in the State of New York,
effectively endorsed to the Collateral Agent or in blank, Collateral Agent will
acquire a perfected security interest in such Certificated Security, free of
adverse claims. For purposes of this paragraph, “Certificated Security” means
“certificated securities” as defined in Section 8-102 of the Code.


(9) Neither the Borrower nor the Lien Grantor is an investment company required
to register under the Investment Company Act of 1940, as amended.


(10) Neither the extension of credit nor the use of proceeds provided in the
Loan Agreement will violate Regulation T, U or X of the Board of Governors of
the Federal Reserve System. For purposes of this opinion, we have assumed that
none of the Lenders is a “creditor” as defined in Regulation T.


Our opinion in paragraph 3 above as to the enforceability of the Loan Documents
is subject to:


(i) public policy considerations, statutes or court decisions that may limit the
rights of a party to obtain indemnification against its own negligence, willful
misconduct or unlawful conduct;


(ii) the unenforceability under certain circumstances of broadly or vaguely
stated waivers or waivers of rights granted by law where the waivers are against
public policy or prohibited by law;


(iii) the unenforceability under certain circumstances of provisions imposing
penalties, liquidated damages or other economic remedies; and


(iv) the unenforceability under certain circumstances of provisions appointing
one party as trustee for an adverse party or provisions for the appointment of a
receiver.


Our opinion in paragraph 3 is subject to the qualification that certain rights,
remedies, waivers and other provisions of the Loan Documents may not be
enforceable, but such unenforceability will not, subject to the other
exceptions, qualifications and limitations set forth herein, render the Loan
Documents invalid as a whole or substantially interfere with the substantial
realization of the principal benefits or security, or both, that the Loan
Documents purports to provide (except for the economic consequences of
procedural or other delay).


 
C-3

--------------------------------------------------------------------------------

 
 
For purposes of the opinions expressed in paragraphs 4, 5 and 6, we have assumed
that the Borrower will not in the future take any discretionary action
(including a decision not to act) permitted by the Loan Documents that would
cause the performance of the Loan Documents to violate any organizational
document of the Borrower, the Delaware General Corporation Law or any New York
or federal statute, rule or regulation, or require an order, consent, permit or
approval to be obtained from a New York or federal governmental authority.


We express no opinion as to the effect of non-compliance by you with any state
or federal laws or regulations applicable to the transactions contemplated by
the Loan Documents because of the nature of your business.


We express no opinion as to any provision of the Loan Documents insofar as it
purports to grant a right of setoff in respect of any Obligor’s assets to any
person other than a creditor of such Obligor.


We advise you that Section 9.15 of the Loan Agreement, which provides for
non-exclusive jurisdiction of the courts of the State of New York and federal
courts sitting in the State of New York, may not be binding on the federal
courts sitting in the State of New York (or any federal appellate court).


We advise you that if an action based on the Loan Documents were commenced in a
federal or state court in New York, a judgment for money relating to the Loan
Documents ordinarily would be enforced only in United States dollars. The method
used to determine the rate of conversion of foreign currency into United States
dollars will depend on various factors.


We express no opinion concerning (i) federal or state securities laws or
regulations or (ii) the foreign assets control regulations of the Trading with
the Enemy Act, as amended, the United States Treasury Department, the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA PATRIOT Act) Act of 2001, as amended, Executive
Order No. 13,224 of September 24, 2001, Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit or Support Terrorism,
as amended, and any enabling legislation, rules, regulations or executive orders
relating thereto.


Our opinions in paragraphs 7 and 8 are (i) limited to Article 9 of the NY Code
(except our opinion in paragraph 8 to the extent it addresses Article 8 of the
NY Code) and do not address (A) laws of jurisdictions other than New York, (B)
collateral not subject to Article 9 of the NY Code (including by reason of
Section 9-109(c) or (d) thereof), or (C) under Sections 9-301 through 9-306 of
the Uniform Commercial Code as in effect in any jurisdiction, or otherwise, what
law governs the perfection of the security interests granted in the collateral
covered by those opinion paragraphs, and (ii) subject to the effect of
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or affecting creditors’ rights generally (including, without limitation,
fraudulent conveyance laws) and to the effect of general principles of equity.


 
C-4

--------------------------------------------------------------------------------

 
 
We express no opinion with respect to:


(i) the priority of any security interest, except as set forth in paragraph 8
relating to Certificated Security or the perfection of any security interest
except as set forth in paragraph 8; and


(ii) Collateral consisting of real property, copyrights, farm products, consumer
goods, as-extracted collateral, commercial tort claims, cooperative interests
(as such terms are defined in the NY Code) and timber to be cut.


We express no opinion regarding any provision of the Collateral Agreement that
purports to permit Collateral Agent or any other person to sell or otherwise
dispose of any Collateral subject thereto except in compliance with the NY Code,
any other applicable federal and state laws and any agreement governing such
Collateral, or to impose on Collateral Agent standards of care of Collateral in
Collateral Agent’s possession other than as provided in Section 9-207 of the NY
Code. We advise you that federal and state securities laws may limit the right
to transfer or dispose of Collateral that may constitute securities under such
laws.


In rendering the opinions in paragraphs 7 and 8, we have assumed that:


(i) the Lien Grantor has, or will have at the relevant time, rights in the
Collateral in which the Lien Grantor has granted a security interest to
Collateral Agent within the meaning of Section 9-203(b)(2) of the NY Code at all
times relevant to this opinion;


(ii) the Collateral is reasonably identified in the description of collateral
set forth in the Collateral Agreement in accordance with Section 9-108 of the NY
Code;


(iii) at all times relevant to this opinion, value has been given within the
meaning of Section 9-203(b)(1) of the NY Code; and


(iv) neither Collateral Agent nor the Lenders have notice of any adverse claims
to the Certificated Security referred to in paragraph 8.


We advise you that we have not made or undertaken to make any investigation as
to the existence of or state of title to the Collateral and we express no
opinion as to the existence, condition, or location of the Collateral.


The law covered by this opinion is limited to the present federal law of the
United States, the present law of the State of New York and the present Delaware
General Corporation Law and Article 9 of the Delaware Code, in each case, as in
effect on the date hereof. We express no opinion as to the laws of any other
jurisdiction and no opinion regarding the statutes, administrative decisions,
rules, regulations or requirements of any county, municipality, subdivision or
local authority of any jurisdiction.


 
C-5

--------------------------------------------------------------------------------

 
 
This opinion is furnished by us as special New York counsel for Borrowers and
may be relied upon by you only in connection with the Loan Documents. It may not
be used or relied upon by you for any other purpose or by any other person, nor
may copies be delivered to any other person, without in each instance our prior
written consent. You may, however, deliver a copy of this opinion to your
accountants, attorneys, and other professional advisors, to governmental
regulatory agencies having jurisdiction over you, to permitted assignees of the
Loans in connection with such assignment and to participants in connection with
their purchase of a participation interest in the Loans. At your request, we
hereby consent to reliance on this opinion by such assignees (but not such
participants) to the same extent as the addressees hereof as if this opinion
were addressed and had been delivered to them on the date of this opinion, on
the condition and understanding that we assume no responsibility or obligation
to consider the applicability or correctness of this opinion to any person other
than its addressee(s). This opinion is expressly limited to the matters set
forth above, and we render no opinion, whether by implication or otherwise, as
to any other matters. This letter speaks only as of the date hereof and we
assume no obligation to update or supplement this opinion to reflect any facts
or circumstances that arise after the date of this opinion and come to our
attention, or any future changes in laws.
 

 
Respectfully submitted,



 
C-6

--------------------------------------------------------------------------------

 


Schedule I


Other Agreements


Agreement dated June 8, 2006 between Synutra International, Inc. and the
Department of Finance of Zhen Lan Qi (County) of Inner Mongolia.


Share Exchange Agreement dated June 14, 2005 among Vorsatech Ventures Inc.,
Thomas Braun and Berlin Capital Investments, Beams Power Investment Corporation
and Strong Gold Finance Corporation, and Synutra International, Inc.


License and Supply Agreement dated September 1, 2003 between Martek Biosciences
Corporation and American St. George Biological Technology Corporation (n/k/a
Synutra International, Inc.).


 
C-7

--------------------------------------------------------------------------------

 


Schedule II


Certificated Security
 
Issuer
 
Certificate No.
 
Percent Pledged
Synutra International, Inc.
 
[·]2 
 
100%

 
 

--------------------------------------------------------------------------------

2  OM&M /Troy Gould to provide.
 
C-8

--------------------------------------------------------------------------------

 
EXHIBIT D


FORM OF PRC COUNSEL OPINION


April 19, 2007


ABN AMRO Bank N.V., Hong Kong Branch
38/F, Cheung Kong Centre
2 Queen’s Road Central
Hong Kong SAR



Re:
Synutra International Inc. - Loan Agreement



Dear Sirs,


We have acted as special PRC counsel for Synutra International Inc. (the
“Company”), a Delaware corporation, and its PRC Subsidiaries (the
“Subsidiaries”) and the Individual Guarantors in connection with the Loan
Agreement dated as of April, 2007 (the “Loan Agreement”) among the Company, the
Individual Guarantors listed therein (the “Individual Guarantors”, and the
Individual Guarantors and the Company, collectively the “Obligors”), ABN AMRO
Bank N.V., Hong Kong Branch as Lender (the “Lender”) and Collateral Agent (the
“Collateral Agent”). Terms used (but not defined) herein have the meanings
assigned to them in the Loan Agreement or, if not defined in the Loan Agreement,
the meanings assigned to them in the Collateral Agreement.


We have reviewed executed copies of:


(a) the Loan Agreement; and


(b) the Collateral Agreement dated as of April 19, 2007 (the “Collateral
Agreement”) among the Lien Grantor, the Borrower, the Lender and the Collateral
Agent.


The documents listed in items (a) through (b) above are sometimes hereinafter
referred to as the “Loan Documents”. The documents listed in item (b) above is
sometimes hereinafter referred to as the “Collateral Documents”.


We have also examined originals or copies, certified or otherwise identified to
our satisfaction, of such documents, corporate records and certificates of
public officials and officers of the Company and the Subsidiaries and have
conducted such other investigations of fact and law as we have deemed necessary
or advisable for purposes of this opinion.


Based on the foregoing, and subject to the assumptions and qualifications set
forth below, we are of the opinion that:


1. Each Subsidiary of the Company organized under the laws of the PRC (each “PRC
Subsidiary”) is validly existing and in good standing under the laws of the PRC.


 
D-1

--------------------------------------------------------------------------------

 
 
2. The execution, delivery and performance by each Individual Guarantor of the
Loan Documents to which it is a party, is within its power. Each Individual
Guarantor has duly executed and delivered each Loan Document to which it is a
party.


3. Each Obligor and each PRC Subsidiary of the Company has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (1) own its assets and carry on its business and (2) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party.


4. Each of the Company and its Subsidiaries is duly qualified and licensed and
in good standing under the laws of the PRC to the extent that its ownership,
lease or operation of properties or the conduct of its business requires such
qualification or license.


5. The execution, delivery and performance, by, and the enforcement against,
each Obligor of each Loan Document to which it is a party require no action by
or in respect of, or filing with, any governmental body, agency or official
under PRC law and do not contravene any provision of applicable PRC law or
regulation.


6. The execution, delivery and performance by each Obligor of each Loan Document
to which he or it is a party do not and will not conflict with or result in any
breach or contravention of, or the creation of any Lien (other than the Liens
created by the Collateral Agreements) under, (a) any Contractual Obligation,
governed by PRC Law, to which any Obligor or any Affiliate of any Obligor is a
party or (b) any order, injunction, writ or decree of any Governmental Authority
in the PRC or any arbitral award to which any Obligor or any Affiliate of any
Obligor or his or its property is subject.


7. Each Loan Document constitutes a valid and binding agreement of each
Individual Guarantor party thereto, in each case enforceable against such
Individual Guarantor in accordance with its terms.


8. There are no actions, suits, proceedings, claims or disputes pending or, to
our knowledge after due and diligent investigation, threatened or contemplated,
at law, in equity, in arbitration or before any Governmental Authority in the
PRC, by or against any Obligor or any Affiliate of any Obligor or against any of
its or their properties or revenues that (a) purport to affect or pertain to
this Agreement or any other Loan Document, or any of the transactions
contemplated hereby or (b) either individually or in the aggregate, if
determined adversely, could reasonably be expected to have a Material Adverse
Effect.


9. The payment obligations of each Individual Guarantor under the Loan Documents
rank at least pari passu with the claims of all of his (or her) or its other
unsecured and unsubordinated creditors.


10. Meng Xiuqing is not a resident of the PRC as defined in Article 1 of the
Notice No. 75.


11. Each Individual Guarantor has obtained all applicable governmental licenses,
registrations, authorizations, consents and approvals for their respective
direct or indirect investments in the Borrower, including any registration
pursuant to Article 1 of the Notice (Hui Fa 2005 No. 75) issued by the State
Administration of Foreign Exchange of the PRC and have delivered all applicable
notices to Governmental Authorities in connection therewith.


 
D-2

--------------------------------------------------------------------------------

 
 
12. Each PRC Subsidiary has obtained or completed (a) all approvals, consents,
exemptions, authorizations or other actions by or notices to, or filings with
any PRC Governmental Authority or any person and (b) any corporate or
shareholder approval necessary or required in order to permit such PRC
Subsidiary to pay dividends or make any other distributions on its Capital
Stock.


13. The choice of New York law as the governing law of each of the Loan
Documents is a valid choice of law.


14. Each of the Individual Guarantors has validly appointed CT Corporation
System as its agent for service of process pursuant to Section 9.17 of the Loan
Agreement.


15. The choice of New York law as the proper law to govern the obligations of
the parties under the Loan Documents should be upheld as a valid choice of law
by the courts of the PRC and applied by such courts in proceedings relating to
the obligations of the parties under the Loan Documents, unless the application
of New York law would contravene the public policy of the PRC law. We are not
aware of any public policy of the PRC law that would be impugned by the
enforcement of the express provisions of the Loan Documents.


16. Each Individual Guarantor has validly submitted to the jurisdiction as set
forth in Section 9.15 of the Loan Agreement.


The law covered by this opinion is limited to the law of the PRC and any
province or other political subdivision thereof. We express no opinion as to the
laws of any other jurisdiction.
 

 
Very truly yours,



 
D-3

--------------------------------------------------------------------------------

 
EXHIBIT E


FORM OF BVI COUNSEL OPINION


19 April 2007


ABN AMRO Bank N.V., Hong Kong Branch
38/F, Cheung Kong Centre
2 Queen’s Road Central
Hong Kong SAR


Attention : the board of directors


Dear Sirs,


Beams Power Investment Limited


We have acted as special legal counsel in the British Virgin Islands to Beams
Power Investment Limited (the “Company”) in connection with the granting by the
Company of a security interest over shares of Synutra International, Inc. a
Delaware corporation (the “Issuer”).


For the purposes of giving this opinion, we have examined a collateral agreement
between the Company, the Issuer and ABN AMRO Bank N.V., Hong Kong Branch (the
“Bank”) dated 19 April, 2007, which is herein sometimes referred to as the
“Document” (which term does not include any other instrument or agreement
whether or not specifically referred to therein or attached as an exhibit or
schedule thereto).


We have also reviewed the memorandum of association and the articles of
association of the Company, as obtained from the Registrar of Corporate Affairs
on [ ] April 2007, resolutions in writing signed by all the directors of the
Company and dated [ ] April 2007 and resolutions in writing signed by all the
shareholders of the Company and dated [ ] April 2007, (the “Minutes”), and such
other documents and made such enquiries as to questions of law as we have deemed
necessary in order to render the opinion set forth below.


We have assumed (a) the genuineness and authenticity of all signatures and the
conformity to the originals of all copies (whether or not certified) examined by
us and the authenticity and completeness of the originals from which such copies
were taken; (b) that where a document has been examined by us in draft form, it
will be or has been executed in the form of that draft, and where a number of
drafts of a document have been examined by us all changes thereto have been
marked or otherwise drawn to our attention; (c) the capacity, power and
authority of each of the parties to the Documents, other than the Company, to
enter into and perform its respective obligations under the Document; (d) the
due execution and delivery of the Document by each of the parties thereto, other
than the Company, and the physical delivery thereof by the Company with an
intention to be bound thereby; (e) the accuracy and completeness of all factual
representations made in the Document and other documents reviewed by us; (f)
that the resolutions contained in the Minutes were passed at one or more duly
convened, constituted and quorate meetings or by unanimous written resolution,
remain in full force and effect and have not been rescinded or amended; (g) that
there is no provision of the law of any jurisdiction, other than the British
Virgin Islands, which would have any implication in relation to the opinions
expressed herein; (h) the validity and binding effect under the laws of the Sate
of New York (the “Foreign Laws”) of the Document which is expressed to be
governed by such Foreign Laws in accordance with its terms; (i) the validity and
binding effect under the Foreign Laws of the submission by the Company pursuant
to the Document to the non-exclusive jurisdiction of the courts of the State of
New York sitting in the Borough of Manhattan, New York City or of the United
States for the Southern District of such state (the “Foreign Courts”) and (j)
that on the date of entering into the Document the Company is, and immediately
after entering into the Document will be, able to pay its liabilities as they
become due.


 
E-1

--------------------------------------------------------------------------------

 
 
The term “enforceable” as used in this opinion means that an obligation is of a
type which the courts of the British Virgin Islands enforce. It does not mean
that those obligations will be enforced in all circumstances in accordance with
the terms of the Document. In particular, the obligations of the Company under
the Document (a) will be subject to the laws from time to time in effect
relating to bankruptcy, insolvency, liquidation, possessory liens, rights of set
off, reorganisation, merger, consolidation, moratorium or any other laws or
legal procedures, whether of a similar nature or otherwise, generally affecting
the rights of creditors; (b) will be subject to statutory limitation of the time
within which proceedings may be brought; (c) will be subject to general
principles of equity and, as such, specific performance and injunctive relief,
being equitable remedies, may not be available; (d) may not be given effect to
by a British Virgin Islands court, whether or not it was applying the Foreign
Laws, if and to the extent they constitute the payment of an amount which is in
the nature of a penalty and not in the nature of liquidated damages; and (e) may
not be given effect by a British Virgin Islands court to the extent that they
are to be performed in a jurisdiction outside the British Virgin Islands and
such performance would be illegal under the laws of that jurisdiction.
Notwithstanding any contractual submission to the jurisdiction of specific
courts, a British Virgin Islands court has inherent discretion to stay or allow
proceedings in the British Virgin Islands courts.


We express no opinion as to the enforceability of any provision of the Document
which provides for the payment of a specified rate of interest on the amount of
a judgment after the date of judgment or which purports to fetter the statutory
powers of the Company.


We have made no investigation of and express no opinion in relation to the laws
of any jurisdiction other than the British Virgin Islands. This opinion is to be
governed by and construed in accordance with the laws of the British Virgin
Islands and is limited to and is given on the basis of the current law and
practice in the British Virgin Islands. This opinion is issued solely for your
benefit and is not to be relied upon by any other person, firm or entity or in
respect of any other matter.


On the basis of and subject to the foregoing, we are of the opinion that:


1. The Company is duly incorporated and existing under the laws of the British
Virgin Islands in good standing (meaning solely that it has not failed to make
any filing with any British Virgin Islands governmental authority or to pay any
British Virgin Islands government fee or tax which would make it liable to be
struck off the Register of Companies and thereby cease to exist under the laws
of the British Virgin Islands).


 
E-2

--------------------------------------------------------------------------------

 
 
2. The Company has the necessary corporate power and authority to enter into and
perform its obligations under the Document. The execution and delivery of the
Document by the Company and the performance by the Company of its obligations
thereunder will not violate the memorandum of association or articles of
association of the Company nor any applicable law, regulation, order or decree
in the British Virgin Islands.


3. The Company has taken all corporate action required to authorise its
execution, delivery and performance of the Document. The Document has been duly
executed and delivered by or on behalf of the Company, and constitutes the valid
and binding obligations of the Company enforceable against it in accordance with
the terms thereof.


4. No order, consent, approval, licence, authorisation or validation of or
exemption by any government or public body or authority of the British Virgin
Islands or any sub-division thereof is required to authorise or is required in
connection with the execution, delivery, performance and enforcement of the
Document.


5. Except as set out in this paragraph, it is not necessary or desirable to
ensure the enforceability in the British Virgin Islands of the Document that it
be registered in any register kept by, or filed with, any governmental authority
or regulatory body in the British Virgin Islands. The Company is required to
keep a register of all charges created on or after the date that the Company
re-registered as a BVI business company under the BVI Business Companies Act
2004 (“relevant charges”). To the extent that the Document creates a relevant
charge over assets of the Company, particulars of the charge must be entered in
the register and a copy of the register shall be kept at the registered office
of the Company or at the office of its registered agent. Where the Document
creates a relevant charge, it may be desirable to ensure the priority in the
British Virgin Islands of the charge that the particulars of the charge be
registered at the office of the Registrar of Corporate Affairs pursuant to
Section 163(1) of the BVI Business Companies Act, 2004. On registration, to the
extent that British Virgin Islands law governs the priority of a charge, such
charge will have priority in the British Virgin Islands over a relevant charge
on the property that is subsequently registered in accordance with section 163
and a relevant charge on the property that is not registered in accordance with
that section, provided that a registered floating charge is postponed to a
subsequently registered fixed charge unless the floating charge contains a
prohibition or restriction on the power of the company to create any future
charge ranking in priority to or equally with the charge. A registration fee of
$100.00 will be payable in respect of the registration.


It should be noted that charges created before the date that the Company
re-registered as a BVI business company under the BVI Business Companies Act
2004 ("Preexisting Charges") will continue to rank in the order in which they
would have ranked had the relevant section of the BVI Business Companies Act
2004 not come into force and thus may have priority over any of the Documents
which creates a relevant charge.


Under BVI law, “charge” means any form of security interest, whether fixed or
floating, over property, wherever situated, other than an interest arising by
operation of law.


However, as the Document is governed by the Foreign Laws, the question of
whether it would constitute a charge would be determined under the Foreign Laws.


 
E-3

--------------------------------------------------------------------------------

 
 
6. The Document will not be subject to ad valorem stamp duty in the British
Virgin Islands and no registration, documentary, recording, transfer or other
similar tax, fee or charge is payable in the British Virgin Islands in
connection with the execution, delivery, filing, registration or performance of
the Document other than as stated in paragraph 5 hereof.


7. The choice of the Foreign Laws as the governing law of the Document is a
valid choice of law and would be recognised and given effect to in any action
brought before a court of competent jurisdiction in the British Virgin Islands,
except for those laws (i) which such court considers to be procedural in nature,
(ii) which are revenue or penal laws or (iii) the application of which would be
inconsistent with public policy, as such term is interpreted under the laws of
the British Virgin Islands. The submission in the Document to the non exclusive
jurisdiction of the Foreign Courts is valid and binding upon the Company and
enforceable against it.


8. The courts of the British Virgin Islands would recognise as a valid judgment,
a final and conclusive judgment in personam obtained in the Foreign Courts
against the Company based upon the Document under which a sum of money is
payable (other than a sum of money payable in respect of multiple damages, taxes
or other charges of a like nature or in respect of a fine or other penalty) and
would give a judgment based thereon provided that (a) such courts had proper
jurisdiction over the parties subject to such judgment, (b) such courts did not
contravene the rules of natural justice of the British Virgin Islands, (c) such
judgment was not obtained by fraud, (d) the enforcement of the judgment would
not be contrary to the public policy of the British Virgin Islands, (e) no new
admissible evidence relevant to the action is submitted prior to the rendering
of the judgment by the courts of the British Virgin Islands and (f) there is due
compliance with the correct procedures under the laws of the British Virgin
Islands.


9. There is no income or other tax of the British Virgin Islands imposed by
withholding or otherwise on any payment to be made to or by the Company pursuant
to the Document.


10. Based solely upon a search of the Index of Civil Suits maintained at the
Supreme Court Registry, Road Town, Tortola, British Virgin Islands conducted at
____ on ___________ 2007 (which would not reveal details of proceedings which
have been filed but not actually entered in the Index of Civil Suits at the time
of our search), there are no judgments against the Company, nor any legal
proceedings pending in the British Virgin Islands to which the Company is
subject.


11. Based solely on a search of the public records in respect of the Company
maintained at the offices of the Registrar of Corporate Affairs at _____ on
___________ 2007 (which would not reveal details of matters which have not been
lodged for registration or have been lodged for registration but not actually
registered at the time of our search) and a search of the Index of Civil Suits
maintained at the Supreme Court Registry, Road Town, Tortola British Virgin
Islands conducted at _____ on _________ 2007 (which would not reveal details of
proceedings which have been filed but not actually entered in the Index of Civil
Suits at the time of our search), there are no judgments against the Company,
nor any legal or governmental proceedings pending in the British Virgin Islands
to which the Company is subject. Further, based solely on the search of the
public records in respect of the Company maintained at the offices of the
Registrar of Corporate Affairs mentioned above, no details have been lodged of
any steps taken in the British Virgin Islands for the appointment of a receiver,
administrator or liquidator to, or for the winding-up, dissolution,
reconstruction or reorganisation of the Company (however, it should be noted
that (i) failure to file notice of appointment of a receiver does not invalidate
the receivership but only gives rise to penalties on the part of the receiver
and (ii) in the case of the appointment of a liquidator, notice of the
appointment of a liquidator may be filed up to 14 days after the actual
appointment).


 
E-4

--------------------------------------------------------------------------------

 
 
12. Based solely on a search of the public records in respect of the Company
maintained at the offices of the Registrar of Corporate Affairs at _____ on
__________ 2007, (which would not reveal details of matters which have not been
lodged for registration or which have been lodged for registration but not
actually registered at the time of our search) no register of mortgages, charges
and other encumbrances of the Company has been filed at the offices of the
Registrar of Corporate Affairs under the International Business Companies Act
(the “IBC Act”). No charge has been registered at the Registrar of Corporate
Affairs in respect of the Company under Section 163 of the BVI Business
Companies Act (“BC Act”). Based on our review of a registered agent’s
certificate issued by the registered agent of the Company dated [ ] April 2007
and a certificate issued by a director of the Company dated [ ] April 2007, the
Company does not maintain a register of mortgages, charges and other
encumbrances at its registered office under the IBC Act or a register of
relevant charges at its registered office or the office of its registered agent
under Section 162 of the BC Act. It should be noted that (i) the creation of a
register of mortgages, charges and other encumbrances is not mandatory under the
IBC Act and if such a register is created and maintained at the registered
office of the Company , the filing of such register at the office of the
Registrar of Corporate Affairs is further not mandatory under the IBC Act and
(ii) it is mandatory for a register of charges to be created and maintained at
the registered office of the Company or at the office of its registered agent
under the BC Act but the filing of such register at the offices of the Registrar
of Corporate Affairs is not mandatory under the BC Act.


13. The Bank will not be deemed to be resident, domiciled or carrying on
business in the British Virgin Islands by reason only of the execution,
performance and/or enforcement of the Document by the Company.


14. The Bank has standing to bring an action or proceedings before the
appropriate courts in the British Virgin Islands for the enforcement of the
Document. It is not necessary or advisable in order for the Bank to enforce its
rights under the Document, including the exercise of remedies thereunder, that
it be licensed, qualified or otherwise entitled to carry on business in the
British Virgin Islands.


15. The Company is not entitled to any immunity under the laws of the British
Virgin Islands, whether characterised as sovereign immunity or otherwise, from
any legal proceedings to enforce the Document in respect of itself or its
property.


16. The obligations of the Company under the Document will rank at least pari
passu in priority of payment with all other unsecured unsubordinated
indebtedness of the Company, other than indebtedness which is preferred by
virtue of any provision of the laws of the British Virgin Islands of general
application.


 
E-5

--------------------------------------------------------------------------------

 
 
17. The Document is in an acceptable legal form under the laws of the British
Virgin Islands for enforcement thereof in the British Virgin Islands.


18. The appointment of CT Corporation System to accept service of process in the
Foreign Courts pursuant to the Document is legal, valid and binding on the
Company.
 

 
Yours faithfully,



 
E-6

--------------------------------------------------------------------------------

 